Exhibit 10.1



Execution Version

SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

dated as of July 31, 2020,

among

AXCELIS TECHNOLOGIES, INC.,

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender, and as Lead
Arranger







--------------------------------------------------------------------------------

Table of Contents













    



Page









SECTION 1 DEFINITIONS

1





1.1



Defined Terms

1

1.2



Other Definitional Provisions.

31

1.3



Rounding

32

1.4



Limited Condition Acquisition

32





SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

32





2.1



[Reserved]

32

2.2



[Reserved]

32

2.3



[Reserved]

32

2.4



Revolving Commitments.

32

2.5



Procedure for Revolving Loan Borrowing

33

2.6



Swingline Commitment

33

2.7



Procedure for Swingline Borrowing; Refunding of Swingline Loans.

34

2.8



Overadvances

35

2.9



Fees.

35

2.10



Termination or Reduction of Revolving Commitments; Prepayments.

36

2.11



[Reserved].

37

2.12



[Reserved].

37

2.13



Conversion and Continuation Options.

37

2.14



Limitations on Eurodollar Tranches

37

2.15



Interest Rates and Payment Dates.

37

2.16



Computation of Interest and Fees.

38

2.17



Inability to Determine Interest Rate

38

2.18



Pro Rata Treatment and Payments.

39

2.19



Illegality; Requirements of Law.

42

2.20



Taxes.

43

2.21



Indemnity

46

2.22



Change of Lending Office

47

2.23



Substitution of Lenders

47

2.24



Defaulting Lenders.

48

2.25



Joint and Several Liability of the Borrowers.

50

2.26



Notes

54

2.27



Incremental Facility.

54









SECTION 3 LETTERS OF CREDIT

56









3.1



L/C Commitment.

56

3.2



Procedure for Issuance of Letters of Credit

57

3.3



Fees and Other Charges.

57

3.4



L/C Participations; Existing Letters of Credit.

58

3.5



Reimbursement.

59

3.6



Obligations Absolute

59

3.7



Letter of Credit Payments

60

3.8



Applications

60

3.9



Interim Interest

60

3.10



Cash Collateral.

60

3.11



Additional Issuing Lenders

61



-i-

--------------------------------------------------------------------------------

Table of Contents







(continued)









Page









3.12



Resignation of the Issuing Lender

62

3.13



Applicability of UCP and ISP

62





SECTION 4 REPRESENTATIONS AND WARRANTIES

62









4.1



Financial Condition.

62

4.2



No Change

63

4.3



Existence; Compliance with Law

63

4.4



Power, Authorization; Enforceable Obligations

63

4.5



No Legal Bar

63

4.6



Litigation

64

4.7



No Default

64

4.8



Ownership of Property; Liens; Investments

64

4.9



Intellectual Property

64

4.10



Taxes

64

4.11



Federal Regulations

64

4.12



Labor Matters

65

4.13



ERISA

65

4.14



Investment Company Act; Other Regulations

66

4.15



Subsidiaries

66

4.16



Use of Proceeds

66

4.17



Environmental Matters

66

4.18



Accuracy of Information, etc.

67

4.19



Security Documents.

67

4.20



Solvency; Voidable Transaction

68

4.21



Regulation H

68

4.22



Designated Senior Indebtedness

68

4.23



[Reserved]

68

4.24



Insurance

68

4.25



No Casualty

68

4.26



[Reserved].

69

4.27



[Reserved].

69

4.28



OFAC

69

4.29



Anti-Corruption Laws

69









SECTION 5 CONDITIONS PRECEDENT

69









5.1



Conditions to Closing

69

5.2



Conditions to Each Extension of Credit

72

5.3



Post-Closing Conditions Subsequent

73





SECTION 6 AFFIRMATIVE COVENANTS

73









6.1



Financial Statements

73

6.2



Certificates; Reports; Other Information

74

6.3



[Reserved].

75

6.4



Payment of Obligations

75

6.5



Maintenance of Existence; Compliance

75

6.6



Maintenance of Property; Insurance

76

6.7



Books and Records; Discussions

76

6.8



Notices

77



-ii-

--------------------------------------------------------------------------------

Table of Contents







(continued)









Page









6.9



Environmental Laws.

78

6.10



Operating Accounts

78

6.11



[Reserved]

78

6.12



Additional Collateral, Etc.

78

6.13



[Reserved]

81

6.14



Use of Proceeds

81

6.15



Designated Senior Indebtedness

81

6.16



Anti-Corruption Laws

81

6.17



Further Assurances

81





SECTION 7 NEGATIVE COVENANTS

81









7.1



Financial Condition Covenants.

81

7.2



Indebtedness

82

7.3



Liens

83

7.4



Fundamental Changes

85

7.5



Disposition of Property

86

7.6



Restricted Payments

87

7.7



[Reserved]

88

7.8



Investments

88

7.9



ERISA

91

7.10



Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

91

7.11



Transactions with Affiliates

92

7.12



Sale Leaseback Transactions

92

7.13



Swap Agreements

92

7.14



Accounting Changes

92

7.15



Negative Pledge Clauses

92

7.16



Clauses Restricting Subsidiary Distributions

92

7.17



Lines of Business

93

7.18



Designation of other Indebtedness

93

7.19



[Reserved]

93

7.20



Amendments to Operating Documents and Material Contracts

93

7.21



Use of Proceeds

93

7.22



[Reserved].

94

7.23



Anti-Terrorism Laws

94







SECTION 8 EVENTS OF DEFAULT

94









8.1



Events of Default

94

8.2



Remedies Upon Event of Default

97

8.3



Application of Funds

98









SECTION 9 THE ADMINISTRATIVE AGENT

99









9.1



Appointment and Authority.

99

9.2



Delegation of Duties

100

9.3



Exculpatory Provisions

100

9.4



Reliance by Administrative Agent

101

9.5



Notice of Default

101

9.6



Non-Reliance on Administrative Agent and Other Lenders

102



-iii-

--------------------------------------------------------------------------------

Table of Contents







(continued)









Page









9.7



Indemnification

102

9.8



Agent in Its Individual Capacity

103

9.9



Successor Administrative Agent.

103

9.10



Collateral and Guaranty Matters

104

9.11



Administrative Agent May File Proofs of Claim

105

9.12



No Other Duties, etc.

105

9.13



Cash Management Bank and Qualified Counterparty Reports

106

9.14



Survival

106





SECTION 10 MISCELLANEOUS

106









10.1



Amendments and Waivers.

106

10.2



Notices

108

10.3



No Waiver; Cumulative Remedies

110

10.4



Survival of Representations and Warranties

110

10.5



Expenses; Indemnity; Damage Waiver.

110

10.6



Successors and Assigns; Participations and Assignments.

112

10.7



Adjustments; Set-off.

116

10.8



Payments Set Aside

117

10.9



Interest Rate Limitation

117

10.10



Counterparts; Electronic Execution of Assignments.

117

10.11



Severability

117

10.12



Integration

118

10.13



GOVERNING LAW

118

10.14



Submission to Jurisdiction; Waivers

118

10.15



Acknowledgements

119

10.16



Releases of Guarantees and Liens.

119

10.17



Treatment of Certain Information; Confidentiality

120

10.18



Automatic Debits

121

10.19



Judgment Currency

121

10.20



Patriot Act; Other Regulations

122

10.21



Acknowledgement and Consent to Bail-In of EEA Financial Institutions

122





-iv-

--------------------------------------------------------------------------------

Table of Contents

(continued)







SCHEDULES

Schedule 1.1A:Commitments

Schedule 1.1B:Existing Letters of Credit

Schedule 4.4:Governmental Approvals, Consents, Authorizations, Filings and
Notices

Schedule 4.15:Subsidiaries

Schedule 4.17:Environmental Matters

Schedule 4.19(a):Financing Statements and Other Filings

Schedule 7.2(d):Existing Indebtedness

Schedule 7.3(f):Existing Liens

Schedule 7.8(e):Existing Investments

EXHIBITS

Exhibit A:Form of Guarantee and Collateral Agreement

Exhibit B:Form of Compliance Certificate

Exhibit C:Form of Secretary’s/Managing Member’s Certificate

Exhibit D:Form of Solvency Certificate

Exhibit E:Form of Assignment and Assumption

Exhibits F-1 – F-4:Forms of U.S. Tax Compliance Certificate

Exhibit G:[Reserved]

Exhibit H-1:Form of Revolving Loan Note

Exhibit H-2:Form of Swingline Loan Note

Exhibit I:[Reserved]

Exhibit J:Form of Collateral Information Certificate

Exhibit K:Form of Notice of Borrowing

Exhibit L:Form of Notice of Conversion/Continuation





-v-

--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 31, 2020, is entered
into by and among AXCELIS TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to this Agreement (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline
Lender, and SVB, as administrative agent and collateral agent for the Lenders
(in such capacities, together with any successors and assigns in such
capacities, the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower desires to obtain working capital financing and letter of
credit facilities;

WHEREAS, the Lenders have agreed to extend a revolving credit facility to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $40,000,000, including a letter of
credit sub-facility in the aggregate availability amount of $7,000,000 (as a
sublimit of the revolving loan facility), and a swingline sub-facility in the
aggregate availability amount of $10,000,000 (as a sublimit of the revolving
loan facility);

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its assets; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the benefit of the Secured Parties,
a first priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its assets.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1Defined Terms. As used in this Agreement (including the recitals hereof), the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

“ABR”:  for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect for such
day plus 0.50%, and (c) 2.00%.  Any change in the ABR due to a change in any of
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate, as the
case may be, shall be effective as of the opening of business on the effective
day of the change in such rates.

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Group Member.

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising



1

--------------------------------------------------------------------------------

in connection with contracts, contract rights, instruments, general intangibles,
or chattel paper), in each case whether arising out of goods sold or services
rendered or from any other transaction and whether or not earned by performance,
now or hereafter in existence, and all documents of title or other documents
representing any of the foregoing, and all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.  Unless otherwise stated, the term “Account,” when used
herein, shall mean an Account of a Group Member.

“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”:  as defined in Section 2.23.

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.

“Agent Parties”:  as defined in Section 10.2(c)(ii).

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Applicable Margin”:  (a) with respect to Eurodollar Loans, the rate per annum
equal to 2.25%, and (b) with respect to ABR Loans and Swingline Loans, the rate
per annum equal to 1.25%.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Available Revolving Commitment”:  at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time.



2

--------------------------------------------------------------------------------

“Available Revolving Increase Amount”:  as of any date of determination, an
amount equal to the result of (a) $35,000,000 minus (b) the aggregate principal
amount of Increases to the Revolving Commitments previously made pursuant to
Section 2.27 after the Closing Date.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”

“Benefitted Lender”:  as defined in Section 10.7(a).

“Blocked Person”:  as defined in Section 7.23.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or the State of California are
authorized or required by law to close; provided that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided, that
for all purposes hereunder, any obligations of such Person that would have been
treated as operating leases in accordance with Accounting Standards Codification
840 (regardless of whether or not then in effect) shall be treated as operating
leases for purposes of all financial definitions, calculations and covenants,
without giving effect to Accounting Standards Codification 842 requiring
operating leases to be recharacterized or treated as capital leases.

“Capital Stock”:  with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person



3

--------------------------------------------------------------------------------

(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“Cash Collateralize”:  to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuing Lender;
(b) with respect to Obligations arising under any Cash Management Agreement in
connection with Cash Management Services, the applicable Cash Management Bank,
for its own or any of its applicable Affiliate’s benefit, as provider of such
Cash Management Services, cash or deposit account balances or, if the
Administrative Agent and the applicable Cash Management Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Cash Management Bank; or (c) with respect to Obligations in respect of any
Specified Swap Agreements, the applicable Qualified Counterparty, as Collateral
for such Obligations, cash or deposit account balances or, if such Qualified
Counterparty shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to such
Qualified Counterparty.  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $250,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; (i) other short term liquid investments reasonably acceptable to
the Administrative Agent; and (j) in the case of any Group Member organized or
having its principal place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Group member is
organized or has its principal place of business which are similar and of
comparable credit quality to the items specified in clauses (b) through (h)
above.

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”



4

--------------------------------------------------------------------------------

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Services”:  cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), merchant services, direct deposit of payroll,
business credit card (including so-called "purchase cards", "procurement cards"
or "p-cards"), credit card processing services, debit cards, stored value cards,
and check cashing services identified in such Cash Management Bank’s various
cash management services or other similar agreements (each, a “Cash Management
Agreement”).

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties;
provided that, for the avoidance of doubt, no loss under a business interruption
insurance policy shall constitute a Casualty Event.

“Certificated Securities”:  as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the ordinary voting power for
the election of directors of the Borrower (determined on a fully diluted basis);
(b) except as permitted by Section 7.4, at any time, the Borrower shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each other Loan Party free and clear
of all Liens other than Liens permitted by Section 7.3; or (c) a “change of
control” or any comparable term under and as defined in any agreement governing
any other Indebtedness of the Group Members in an aggregate principal amount in
excess of $5,000,000.

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 For the avoidance of doubt, no Excluded Asset shall constitute “Collateral.”

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Borrower pursuant to Section 5.1, substantially
in the form of Exhibit J.

“Collateral-Related Expenses”:  all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent paid or incurred in connection
with any sale, collection or other realization on the Collateral, including
reasonable and documented compensation to the Administrative Agent and its
agents and counsel, and reimbursement for all other reasonable  and documented
out-of-pocket costs, expenses and liabilities and advances made or incurred by
the Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan



5

--------------------------------------------------------------------------------

Party.

“Commitment”:  as to any Lender, its Revolving Commitment.

“Commitment Fee Rate”: 0.30% per annum.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”:  as defined in Section 10.2(c)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”:  with respect to the Group Members for any
period,

(a) Consolidated Net Income for such period, plus

(b) to the extent deducted in calculating Consolidated Net Income, the sum,
without duplication, of the following amounts for such period:

(i) Consolidated Interest Expense, plus

(ii) provisions for taxes based on income, plus

(iii) total depreciation expense, plus

(iv) total amortization expense, plus

(v) non-cash stock-based compensation, plus

(vi) non-cash foreign exchange translation adjustments or other realized
non-cash losses from foreign currency exchange, plus

(vii) any transaction, advisory, management and deal fees and expenses,
including fees and expenses in connection with refinancing of Indebtedness (with
respect to all such fees and expenses, to the extent such transaction is
permitted under the Loan Documents, but whether or not such transaction is
consummated), subject to the Addback Cap, plus

(viii) fees, costs and expenses incurred in connection with litigation, legal
disputes, settlement of claims, and other related costs, subject to the Addback
Cap, plus

(ix) costs and expenses to the extent actually reimbursed by third parties in
such period, plus

(x) the amount of “run-rate” net cost savings, operating improvements, operating
expense reductions and cost synergies (net of continuing associated expenses)
(1) projected by the Borrower in good faith to be realized as a result of
specified actions taken or committed to be taken during such period in
connection with a Permitted Acquisition, any other Investment permitted pursuant



6

--------------------------------------------------------------------------------

to Section 7.8, any Disposition permitted pursuant to Section 7.5 or any
operational change (calculated on a pro forma basis as though such items had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions or (2) determined on a
basis consistent with Article 11 of Regulation S-X of the Securities Act, as
amended, as interpreted by the SEC; provided that (I) such cost savings,
operating improvements, operating expense reductions and cost synergies are (x)
reasonably identifiable, reasonably attributable to the actions specified and
reasonably anticipated to result from such actions and (y) set forth in a
certificate signed by a Responsible Officer of the Borrower in form and detail
reasonably acceptable to the Administrative Agent stating (A) the amount of such
adjustment or adjustments and (B) that such adjustment or adjustments are
reasonably expected and factually supportable in the good faith judgment of the
Borrower, (II) such actions are to be taken within 12 months after the
consummation of such Permitted Acquisition, Investment, Disposition permitted
pursuant Section 7.5 or operational change, which is expected to result in such
cost savings, operating improvements, expense reductions and cost synergies,
(III) no cost savings, operating improvements, operating expense reductions or
cost synergies shall be added pursuant to this clause to the extent duplicative
of any expenses or charges otherwise added to Consolidated Adjusted EBITDA,
whether through a pro forma adjustment or otherwise, for such period, and (IV)
the aggregate amount added back pursuant to this clause shall be subject to the
Addback Cap and shall only be added back to the extent that the Administrative
Agent approves such add-back in writing, plus

(xi) other non-cash items reducing Consolidated Net Income approved by the
Administrative Agent in writing, plus

(xii) other extraordinary or nonrecurring losses, expenses or charges approved
by the Administrative Agent in writing and subject to the Addback Cap; minus

(c) to the extent increasing Consolidated Net Income, the sum, without
duplication, of the following amounts for such period:

(i) non-cash items increasing Consolidated Net Income for such period, plus

(ii) interest income, plus

(iii) extraordinary gains from the Disposition of assets outside of the ordinary
course of business, plus

(iv) provisions for income tax benefit on losses.

Notwithstanding the foregoing, the aggregate amount of all addbacks pursuant to
clauses (vii), (viii), (x) and (xii) in any period shall not exceed 25% of
Consolidated Adjusted EBITDA (calculated prior to giving effect to the addbacks
described in this sentence) (the “Addback Cap”).

“Consolidated Capital Expenditures”:  for any period, with respect to the Group
Members, the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of the
Group Members) by such Group Members during such period for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in conformity with GAAP, are included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of the Group Members; provided that “Consolidated
Capital Expenditures” shall not include (a)



7

--------------------------------------------------------------------------------

expenditures in respect of normal replacements and maintenance which are
properly charged to current operations, (b) expenditures made in connection with
the replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds paid on account of the loss of or damage to the
assets being replaced or restored or (ii) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced,
(c) expenditures made as a tenant as leasehold improvements during such period
to the extent reimbursed by the landlord during such period, (d) the trade in of
equipment or (e) expenditures to the extent such expenditures are reimbursed or
subject to reimbursement, by Persons other than the Group Members (provided that
such reimbursement has been received, or if not received, Administrative Agent
is reasonably satisfied that such reimbursements are reasonably likely to be
received during such period).

“Consolidated Fixed Charge Coverage Ratio”: with respect to the Group Members as
of the last day of any 12-month period, the ratio of (a) Consolidated Adjusted
EBITDA for such period minus, Consolidated Capital Expenditures made in cash
other than from the proceeds of long-term Indebtedness minus, taxes actually
paid in cash during such period, to (b) Consolidated Fixed Charges for such
period.

“Consolidated Fixed Charges”: with respect to the Group Members for any period,
the sum (without duplication) of:

(a)

Consolidated Interest Expense, plus

(b)

scheduled payments made in cash during such period on account of earn-out
obligations and other Indebtedness, plus scheduled Finance Lease Obligation
payments (but excluding any payments on account of operating leases).

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Group Members
for such period with respect to all outstanding Indebtedness of such Persons
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP); but excluding, however,
(a) (i) any upfront fees paid pursuant to the Fee Letter on or prior to the
Closing Date and (ii) any fees and/or expenses paid in connection with any
Permitted Acquisition or other Investments or in connection with any amendment,
consent or waiver with respect to any outstanding Indebtedness (including under
the Loan Documents) or any expenses and upfront, underwriting or similar fees
(including any original issue discount) incurred in connection with any
Indebtedness (including under the Loan Documents), (b) any expenses payable in
connection with any Swap Agreement and (c) the accretion or accrual of
discounted liabilities during such period.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Group Members, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded from the calculation of
“Consolidated Net Income” (a) the income (or deficit) of any such Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with a Group Member, (b) the income (or deficit) of any such Person
(other than a Subsidiary of the Borrower) in which a Group Member has an
ownership interest, except to the extent that any such income is actually
received by a Group Member in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Borrower that is not
a Group Member to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

“Consolidated Senior Leverage Ratio”: as at the last day of any period, the
ratio of (a) the sum



8

--------------------------------------------------------------------------------

(without duplication) of the Obligations then outstanding (but excluding (x)
Letters of Credit securing Finance Lease Obligations and (y) any Letters of
Credit to the extent that such Letters of Credit are cash collateralized), plus
Finance Lease Obligations, plus funded earn-out obligations and other
Indebtedness (excluding Subordinated Indebtedness) divided by (b) Consolidated
Adjusted EBITDA, calculated on a trailing twelve month basis.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”:  any account control agreement in form and substance
reasonably satisfactory to the Administrative Agent entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”:  as defined in Section 2.15(c).

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver,



9

--------------------------------------------------------------------------------

custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender.

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”:  as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) no default or termination event shall
have occurred and be continuing thereunder, (b) any such Obligations in respect
of Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (c) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (d) no
Obligations in respect of any Cash Management Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Cash Management
Services have been Cash Collateralized in accordance with the terms hereof), and
(e) the aggregate Commitments of the Lenders are terminated.

“Disclosure Letter”:  the disclosure letter, dated as of the date hereof,
delivered by each Loan Party to Administrative Agent for the benefit of the
Lenders.

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of any Subsidiary), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer or other disposition thereof (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise) and any issuance of Capital Stock of any Subsidiary.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.



10

--------------------------------------------------------------------------------

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature, in each case, except as a result of a Change of
Control.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Group Members
may become obligated to pay upon maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock or portion thereof, plus
accrued dividends.  Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to be paid upon liquidation, dissolution, winding
up or pursuant to such other applicable statutory or regulatory obligations of
the issuer of such Capital Stock will not constitute Disqualified Stock if the
terms of such Capital Stock provide that such payments may not be made with
respect to such Capital Stock unless such payments are made after the Discharge
of Obligations.

“Division”: in reference to any Person which is an entity, the division of such
Person into two (2) or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under Section 18-217 of the Delaware Limited Liability Company Act,
or any analogous action taken pursuant to any other applicable Requirements of
Law.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Environmental Laws”:  any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of any Group Member



11

--------------------------------------------------------------------------------

directly or indirectly resulting from or based upon (a) a violation of an
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the release or threatened release of
any Materials of Environmental Concern into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the applicability of the requirements of Section 4043(b) of ERISA with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any
Pension Plan where an event described in paragraph (9), (10), (11), (12) or (13)
of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Group Member  may be directly or indirectly liable; (m) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
for which any Loan Party or any ERISA Affiliate thereof may be directly or
indirectly liable; (n) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or



12

--------------------------------------------------------------------------------

under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Group Member in connection with any such Plan;
(p) receipt from the IRS of notice of the failure of any Qualified Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to qualify for exemption from taxation under Section
501(a) of the Code; (q) the imposition of any lien (or the fulfillment of the
conditions for the imposition of any lien) on any of the rights, properties or
assets of any Loan Party or any ERISA Affiliate thereof, in either case pursuant
to Title I or IV of ERISA, including Section 302(f) or 303(k) of ERISA or to
Section 401(a)(29) or 430(k) of the Code; or (r) the establishment or amendment
by any Group Member of any “welfare plan” as such term is defined in Section
3(1) of ERISA, that provides post-employment welfare benefits in a manner that
could be reasonably likely to result in material liability of any Loan Party.

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to  a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”)  (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR  available) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period (as set forth by Bloomberg Information Service or any successor thereto
or any other commercially available service selected by the Administrative Agent
which provides quotations of LIBOR).  In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements





13

--------------------------------------------------------------------------------

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 1.0%.

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

“Excluded Subsidiary”:  any Subsidiary that is (a) not a Domestic Subsidiary of
the Borrower or another Loan Party, (b) a Foreign Subsidiary Holding Company,
(c) an Immaterial Subsidiary, (d) formed or acquired after the Closing Date that
is prohibited by Law or other regulation from providing a guarantee or that
would require the consent, approval, license or authorization of a Governmental
Authority in order to provide a guarantee, or (e) prohibited by existing
Contractual Obligations (so long as such prohibition is not incurred in
contemplation of such acquisition or the obligations hereunder) or Requirements
of Law from providing a guarantee at the time such Subsidiary becomes a
Subsidiary (and not entered into specifically in contemplation thereof) or would
require consent, approval, license or authorization unless such consent,
approval, license or authorization has been received.

“Excluded Swap Obligations”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation.  If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
 withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such



14

--------------------------------------------------------------------------------

Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f) and
(d) any withholding Taxes imposed under FATCA.

“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B
to the Disclosure Letter.

“Facility”:  each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), (b) the Revolving Facility and (c) the Swingline Facility
(which is a sub-facility of the Revolving Facility).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by SVB from three federal funds brokers of recognized standing selected
by it.

“Fee Letter”:  the letter agreement dated June 19, 2020, between the Borrower
and the Administrative Agent.

“Finance Lease Obligations”:  without duplication for the Group Members, (x)
Capital Lease Obligations and (y) the obligations of the Borrower to pay rent or
other amounts pursuant to that certain Lease Agreement dated as of January 30,
2015 by and between Beverly Property Owner LLC and the Borrower (as may be
amended, restated, amended and restated, supplemented, extended or otherwise
modified pursuant to the terms hereof or thereof from time to time).

“Flood Laws”:  the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreclosed Borrowers”:  as defined in Section 2.25.

“Foreign Lender”:  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company”: any direct or indirect Domestic Subsidiary
of the Borrower, substantially all of the assets of which consist of the Capital
Stock (or Capital Stock and other securities) of one or more controlled foreign
corporations (within the meaning of Section 957 of the Code) or other Foreign
Subsidiary Holding Companies.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other



15

--------------------------------------------------------------------------------

Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

“Funding Office”:  the Revolving Loan Funding Office.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, or the adoption of IFRS.

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed as of the date hereof and delivered by the Loan Parties,
substantially in the form of Exhibit A, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary



16

--------------------------------------------------------------------------------

obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the requirements of Section 6.12 hereof and
the Guarantee and Collateral Agreement.  Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, no Excluded Subsidiary
shall be required to be a Guarantor.

“IFRS”:  international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which as of such
date (a) holds assets representing 5% or less of the Group Members’ consolidated
total assets as of such date (determined in accordance with GAAP), (b) which has
generated less than 5% of the Group Members’ consolidated total revenues
determined in accordance with GAAP for the four fiscal quarter period ending on
the last day of the most recent period for which financial statements have been
delivered to the Administrative Agent; provided that all Subsidiaries that are
individually “Immaterial Subsidiaries” shall not have aggregate consolidated
total assets that would represent 7.5% or more of the Borrower’s consolidated
total assets as of such date or have generated 7.5% or more of the Borrower’s
consolidated total revenues for such four fiscal quarter period, in each case
determined in accordance with GAAP, (c) owns no Capital Stock of any Subsidiary
that is not an Immaterial Subsidiary and (d)  owns no material Intellectual
Property.

“Increase”: as defined in Section 2.27.

“Increase Joinder”:  an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, by which a Lender becomes a party to
this Agreement pursuant to Section 2.27.

“Incurred”:  as defined in the definition of “Pro Forma Basis”.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
current trade payables incurred in the ordinary course of such Person’s
business, (ii) any earn-out obligation if such obligation is not paid after
becoming due and payable or such obligation is reflected on the balance sheet in
accordance with GAAP and (iii) accruals for payroll and other liabilities,
including deferred compensation arrangements, in each case, accrued in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all



17

--------------------------------------------------------------------------------

indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
with respect to Disqualified Stock, (h) all Guarantee Obligations of such Person
in respect of obligations of the kind referred to in clauses (a) through (g)
above, (i) all obligations of the kind referred to in clauses (a) through (h)
above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) the net obligations of such Person in respect of Swap Agreements; provided
that, Indebtedness shall not include (i) guarantees of real estate leases,
accrued but not past due expenses, deferred but not past due rent, deferred but
not past due taxes, in each case of this proviso clause (i), in the ordinary
course of business and (ii) any operating lease.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee”:  as defined in Section 10.5(b).

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. federal, state or foreign law,
including any Debtor Relief Law.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance reasonably satisfactory to the Administrative Agent, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Interest Payment Date”:  (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each fiscal quarter to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such



18

--------------------------------------------------------------------------------

Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), three (3)
or six (6) months thereafter, as selected by the Borrower by irrevocable notice
to the Administrative Agent in a Notice of Conversion/Continuation not later
than 12:00 P.M. noon (New York City time) on the date that is three (3) Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date;

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”:  any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Group Members’
operations, and (b) not for speculative purposes.

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”:  as defined in Section 7.8.

“IRS”:  the Internal Revenue Service, or any successor thereto.

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”:  as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as



19

--------------------------------------------------------------------------------

issuer of any Letter of Credit (including, without limitation, each Existing
Letter of Credit), and (b) any other Lender or an Affiliate thereof that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender or its Affiliate.  The Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Lender or other financial institutions, in which
case the term “Issuing Lender” shall include any such Affiliate or other
financial institution with respect to Letters of Credit issued by such Affiliate
or other financial institution.

“Issuing Lender Fees”:  as defined in Section 3.3(a).

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.  All
L/C Advances shall be denominated in Dollars.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or Increase Joinder pursuant
to which such L/C Lender becomes a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The L/C Commitment is a sublimit of
the Revolving Commitment and the aggregate amount of the L/C Commitments shall
not exceed the amount of the Total L/C Commitments at any time.

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

“L/C Lender”:  a Lender with an L/C Commitment.

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.24.

“LCA Election”: as defined in Section 1.4.

“LCA Test Date”: as defined in Section 1.4.

“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.



20

--------------------------------------------------------------------------------

“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender, the L/C Lenders, and the Swingline Lender.

“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”:  as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”:  as defined in Section 3.3(a).

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition”: any Permitted Acquisition, the consummation of
which is not conditioned upon the availability of, or on obtaining, third party
financing; provided, that, in the event the consummation of any such Permitted
Acquisition shall not have occurred on or prior to the date that is 90 days
following the signing of the applicable Limited Condition Acquisition Agreement,
such Permitted Acquisition shall no longer constitute a Limited Condition
Acquisition for any purpose.

“Limited Condition Acquisition Agreement”: any agreement providing for a Limited
Condition Acquisition.

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, each Security Document, each Note, the Fee
Letter, each Assignment and Assumption, each Compliance Certificate, each
Increase Joinder, each Notice of Borrowing, each Notice of
Conversion/Continuation, the Solvency Certificate, the Collateral Information
Certificate, each L/C-Related Document, each subordination or intercreditor
agreement and any agreement creating or perfecting rights in cash collateral
pursuant to the provisions of Section 3.10, or otherwise, and any amendment,
waiver, supplement or other modification to any of the foregoing, in each case,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Loan Parties”:  each Group Member that is a party to a Loan Document, as a
Borrower or a Guarantor.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the results of operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Group Members;
(b) a material impairment of the rights and remedies, of the Administrative
Agent and the Lenders under the Loan Documents, or of the ability of the Loan
Parties, taken as a whole, to perform



21

--------------------------------------------------------------------------------

their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Minority Lender”:  as defined in Section 10.1(b).

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages; provided
that for the avoidance of doubt the Sam Fonzo Property shall not be a Mortgaged
Property.

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, restated, amended and restated, supplemented or
otherwise modified, renewed or replaced from time to time and in form and
substance reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”:  a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”:  a notice substantially in the form of Exhibit K.

“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit L.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any Insolvency Proceeding
relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) the Loans and
all other obligations and liabilities (including any fees or expenses that
accrue after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) of the Loan Parties (and the other Group Members
in the cash of obligations in respect of Cash Management Services) to the
Administrative Agent, the Issuing Lender, any other Lender, any applicable Cash
Management Bank, and any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection



22

--------------------------------------------------------------------------------

with, this Agreement, any other Loan Document, the Letters of Credit, any Cash
Management Agreement, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, payment obligations, fees,
indemnities, costs, expenses (including all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Lender, any other Lender, any applicable Cash Management
Bank, to the extent that any applicable Cash Management Agreement requires the
reimbursement by any applicable Group Member of any such expenses, and any
Qualified Counterparty) that are required to be paid by any Group Member
pursuant any Loan Document, Cash Management Agreement, Specified Swap Agreement
or otherwise.  For the avoidance of doubt, the Obligations shall not include
(a) any obligations arising under any warrants or other equity instruments
issued by any Loan Party to any Lender, or (b) solely with respect to any
Guarantor that is not a Qualified ECP Guarantor, any Excluded Swap Obligations
of such Guarantor.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), and, (a) if such Person is a corporation,
its bylaws or memorandum and articles of association (or equivalent thereof) in
current form, (b) if such Person is a limited liability company, its limited
liability company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”:  as defined in Section 2.8.

“Participant”:  as defined in Section 10.6(d).

“Participant Register”:  as defined in Section 10.6(d).

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”:  an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated



23

--------------------------------------------------------------------------------

to make, contributions, and (b) that is or was subject to Section 412 of the
Code, Section 302 of ERISA or Title IV of ERISA.

“Permitted Acquisition”:  as defined in Section 7.8(n).

“Person”:  any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”:  (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan which is or was at any time maintained or
sponsored by any Group Member or to which any Group Member has ever made, or was
obligated to make, contributions, (b) a Pension Plan, or (c) a Qualified Plan.

“Platform”:  is any of Debt Domain, Intralinks, Syndtrak, Debtx or a
substantially similar electronic transmission system.

“Preferred Stock”:  the preferred Capital Stock of the Borrower, if any.

“Prime Rate”:  the rate of interest per annum published in the money rates
section of the Wall Street Journal or any successor publication thereto as the
“prime rate” then in effect; provided that if such rate of interest, as set
forth from time to time in the money rates section of the Wall Street Journal,
becomes unavailable for any reason as determined by the Administrative Agent,
the “Prime Rate” shall mean the rate of interest per annum announced by the
Administrative Agent as its prime rate in effect at its principal office (such
announced Prime Rate not being intended to be the lowest rate of interest
charged by the Administrative Agent in connection with extensions of credit to
debtors).

“Pro Forma Basis”:  with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”):

(a)pro forma effect will be given to any Indebtedness incurred by a Group Member
(including by assumption of then outstanding Indebtedness or by a Person
becoming a Subsidiary) (“Incurred”) after the beginning of the applicable period
and on or before the Determination Date to the extent the Indebtedness is
outstanding or is to be Incurred on the Determination Date, as if such
Indebtedness had been Incurred on the first day of such period;

(b)pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period; and

(c)Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period;

(d)pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by a Group Member, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Subsidiary after the
beginning of the applicable period; and (B) the discontinuation of any
discontinued operations but, in the case of Consolidated Fixed Charges, only to
the extent that the obligations giving rise to Consolidated Fixed Charges will
not be obligations of the Group Members following the Determination Date; in
each



24

--------------------------------------------------------------------------------

case of clauses (A) and (B), that have occurred since the beginning of the
applicable period and before the Determination Date as if such events had
occurred, and, in the case of any disposition, the proceeds thereof applied, on
the first day of such period. To the extent that pro forma effect is to be given
to an acquisition or disposition of a company, division or line of business, the
pro forma calculation will be calculated taking into account such additional
addbacks or adjustments (without duplication of any addbacks or adjustments
contemplated in the definition of Consolidated Adjusted EBITDA as are (x)
reflected in a quality of earnings report by an accounting firm of nationally
recognized standing and reasonably acceptable to the Administrative Agent, (y)
as are permitted by SEC Regulation S-X or (z) otherwise reasonably satisfactory
to the Administrative Agent.

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that is a Lender or an Affiliate of a Lender or, at the
time such Specified Swap Agreement was entered into or as of the Closing Date,
was the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender.

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty thereof)
becomes effective with respect to such Swap Obligation, and (b) any other
Guarantor that (i) constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder, or (ii) can
cause another Person (including, for the avoidance of doubt, any other
 Guarantor not then constituting a “Qualified ECP Guarantor”) to qualify as an
“eligible contract participant” at such time by entering into a “keepwell,
support, or other agreement” as contemplated by Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualified Plan”:  an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Loan Party or any ERISA Affiliate thereof or to which any
Loan Party or any ERISA Affiliate thereof has ever made, or was ever obligated
to make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.

“Recipient”:  the (a) Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable.

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

“Register”:  as defined in Section 10.6(c).

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.



25

--------------------------------------------------------------------------------

“Replacement Lender”:  as defined in Section 2.23.

“Required Lenders”:  at any time, (a) if only one Lender holds the Total
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
Total Revolving Commitments, then at least two Lenders who together hold more
than 50% of the Total Revolving Commitments (including, without duplication, the
L/C Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the Revolving Commitments of, and the
portion of the Revolving Loans and participations in L/C Exposure and Swingline
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that a
Lender and its Affiliates shall be deemed one Lender.

“Requirement of Law”:  as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  with respect to any Loan Party, the chief executive
officer, president, vice president, chief financial officer, chief accounting
officer, treasurer, general counsel, controller or comptroller of such Loan
Party, but in any event, with respect to financial matters, the chief financial
officer, chief accounting officer, treasurer, controller or comptroller of such
Loan Party.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption or Increase Joinder pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder).  The amount of the Total Revolving Commitments
as of the Closing Date is $40,000,000.  The L/C Commitment and the Swingline
Commitment are each sublimits of the Total Revolving Commitments.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b)  such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including the Existing Letter of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”:  as defined in Section 3.5(b).



26

--------------------------------------------------------------------------------

“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments of all Lenders shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Revolving Loans then outstanding constitutes of the aggregate
principal amount of all Revolving Loans then outstanding; provided that in the
event that the Revolving Loans are paid in full prior to the reduction to zero
of the Total Revolving Commitments, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

“Revolving Termination Date”:  July 31, 2023.

“S&P”:  Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sam Fonzo Property”: that certain real property owned by the Borrower located
at 25 Sam Fonzo Drive, Beverly Massachusetts.

“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Cash Management Bank
(in its or their respective capacities as providers of Cash Management
Services), and any Qualified Counterparties.

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor



27

--------------------------------------------------------------------------------

statute.

“Security Documents”:  the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages (if any), (c) each Intellectual Property
Security Agreement, (d) each Deposit Account Control Agreement, (e) each
Securities Account Control Agreement, (f) all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party arising under any Loan
Document, (g) each Pledge Supplement, (h) each Assumption Agreement, and (i) all
financing statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing, in each case as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(p), which Solvency
Certificate shall be in substantially the form of Exhibit D.

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts generally as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Acquisition Agreement Representations”: such of the representations
and warranties made by the sellers and their Affiliates in the Limited Condition
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or its applicable Affiliates) has the right
(taking into account any applicable cure provisions) to terminate its (or such
Affiliates’) obligations under the Limited Condition Acquisition Agreement, or
decline to consummate the acquisition (in each case, in accordance with the
terms thereof), as a result of a breach of such representations and warranties.

“Specified Representations”: those representations and warranties made in
Sections 4.3(a) (with respect to the organizational existence of the Loan
Parties only after giving effect to the Limited Condition Acquisition), 4.4
(excluding the third sentence thereof), 4.5 (solely with respect to the first
sentence and with respect to Operating Documents), 4.11, 4.14, 4.19, 4.20
(giving effect to the Limited Condition Acquisition and the incurrence of the
extension of credit in connection therewith), 4.28 and 4.29.

“Specified Swap Agreement”:  any Swap Agreement entered into by a Group Member
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into).

“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable)



28

--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Group Member as support for, among other things, their contracts
with customers, whether such indebtedness is owing directly or indirectly by
such Loan Party or any such Subsidiary.

“SVB”:  as defined in the preamble hereto.

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Group Members shall
be deemed to be a “Swap Agreement”.

“Swap Obligation”:  with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans or
such other Lender as the Borrower may from time to time select as the Swingline
Lender hereunder pursuant to Section 2.7(f); provided that such Lender has
agreed to be a Swingline Lender.

“Swingline Loan Note”:  a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”:  as defined in Section 2.6.



29

--------------------------------------------------------------------------------

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$7,000,000.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

“Trade Date”: as defined in Section 10.6(b)(i)(B).

“Transferee”:  any Eligible Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”:  any acquisition that has not been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”:  the United States of America.

“USCRO”:  the U.S. Copyright Office.

“USPTO”:  the U.S. Patent and Trademark Office.

“U.S. Person”:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”:  as defined in Section 2.20(f).

“Withholding Agent”:  as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-



30

--------------------------------------------------------------------------------

down and conversion powers of such EEA Resolution Authority from time to time
under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

1.2Other Definitional Provisions.

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to a given time of day shall,
unless otherwise specified, be deemed to refer to Pacific time, (vi) references
to agreements (including this Agreement) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time, (vii) whenever any provision of any Loan
Document refers to the knowledge, or analogous phrase, of any Person, such words
are intended to signify that such Person has actual knowledge or awareness of a
particular fact or circumstance or that such Person, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance and (viii) as used herein, “ordinary course of business” means the
ordinary course of business of any Person, as undertaken by such Person in
accordance with past practices or reasonable extensions of such past practices,
as applicable, or otherwise undertaken by such Person in good faith and not for
purposes of evading any covenant or restriction in any Loan Document.

(c)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, unless otherwise specified.  The
word “will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

(e)Any reference in any Loan Document to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a Division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a Division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any Division of a limited liability company shall constitute a separate Person
under the Loan Documents (and each Division of any limited liability company
that is a Subsidiary, joint



31

--------------------------------------------------------------------------------

venture or any other like term shall also constitute such a Person) on the first
date of its existence.  In connection with any Division, if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then such asset shall be deemed to have been
transferred from the original Person to the subsequent Person.

1.3Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.4Limited Condition Acquisition.  In connection with any action being taken in
connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires the calculation
of any financial ratio or metric, at the option of the Borrower (and, if the
Borrower elects to exercise such option, such option shall be exercised on or
prior to the date on which the definitive agreement for such Limited Condition
Acquisition is executed) (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), then
notwithstanding anything else to the contrary contained in this Agreement, the
date of determination of whether any such action satisfied such financial ratio
or metric, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent period of four fiscal quarters then
ended prior to the LCA Test Date for which consolidated financial statements of
the Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. If the Borrower has made an
LCA Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any basket availability with respect to the incurrence
of Indebtedness, the grant of Liens, or the making of Investments, Restricted
Payments, Dispositions, mergers and consolidations or other transfer of all or
substantially all of the assets of any Group Member on or following the relevant
LCA Test Date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming both that such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and have not
been consummated.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1[Reserved].

2.2[Reserved].

2.3[Reserved].

2.4Revolving Commitments.

(a)Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit, and the aggregate amount of all L/C



32

--------------------------------------------------------------------------------

Disbursements that have not yet been reimbursed or converted into Revolving
Loans, incurred on behalf of the Borrower and owing to such Lender, does not
exceed the amount of such Lender’s Revolving Commitment.  In addition, such
aggregate obligations shall not at any time exceed the Total Revolving
Commitments in effect at such time.  During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.

(b)The Borrower shall repay all outstanding Revolving Loans (including all
Overadvances to the extent not previously repaid) on the Revolving Termination
Date.

2.5Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 12:00 P.M. noon (New York City time) (a) three (3) Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one (1) Business Day prior to the requested Borrowing Date, in the case of
ABR Loans) (provided that any such Notice of Borrowing of ABR Loans under the
Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 12:00 P.M. noon (New York City time) on the date of the proposed
borrowing), in each such case specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.  Each borrowing under the Revolving Commitments shall be in an amount
equal $100,000 or a whole multiple of $100,000 in excess thereof (or, if the
then Available Revolving Commitments are less than $100,000, such lesser
amount); provided that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7.  Upon receipt of any such Notice of Borrowing
from the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof.  Each Revolving Lender will make the amount of its pro rata
share of each such borrowing available to the Administrative Agent for the
account of the Borrower at the Revolving Loan Funding Office prior to 2:00 P.M.
(New York City time) on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative Agent.

2.6Swingline Commitment.  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
amount of the Available Revolving Commitments would be less than zero, and
(c) the Borrower shall not use the proceeds of any Swingline Loan to refinance
any then outstanding Swingline Loan.  During the Revolving Commitment Period,
the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans only.  The Borrower shall repay to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the Revolving
Termination Date.  The Swingline Lender shall not make a Swingline Loan during
the period commencing at the time it has received notice (by telephone or in
writing) from the



33

--------------------------------------------------------------------------------

Administrative Agent at the request of any Lender, acting in good faith, that
one or more of the applicable conditions specified in Section 5.2 (other than
Section 5.2(d)) is not then satisfied and has had a reasonable opportunity to
react to such notice and ending when such conditions are satisfied or duly
waived.

2.7Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M. noon (New York City time) on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof.  Promptly thereafter, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Borrower an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by depositing such amount in the
account designated in writing to the Administrative Agent by the Borrower.
 Unless a Swingline Loan is sooner refinanced by the advance of a Revolving Loan
pursuant to Section 2.7(b), such Swingline Loan shall be repaid by the Borrower
no later than five (5) Business Days after the advance of such Swingline Loan.

(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M. and
promptly confirmed in writing, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, a Revolving Loan, in an amount equal to
such Revolving Lender’s Revolving Percentage of the aggregate amount of such
Swingline Loan (each a “Refunded Swingline Loan”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Revolving Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Revolving Loan Funding Office in immediately available funds, not later than
10:00 A.M. (New York City time) one Business Day after the date of such notice.
 The proceeds of such Revolving Loan shall immediately be made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loan.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c)If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Day’s
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its



34

--------------------------------------------------------------------------------

Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(e)Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f)The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower.  Following such
notice of resignation from the Swingline Lender, the Swingline Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the Required Lenders and the successor Swingline Lender.  After the
resignation or replacement of the Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement and the
other Loan Documents with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required or permitted to make any
additional Swingline Loans.

2.8Overadvances.

If at any time or for any reason the aggregate amount of the Total Revolving
Extensions of Credit exceeds the amount of the Total Revolving Commitments then
in effect (any such excess, an “Overadvance”), the Borrower shall immediately
pay the full amount of such Overadvance to the Administrative Agent, without
notice or demand.  Any prepayment of any Revolving Loan that is a Eurodollar
Loan hereunder shall be subject to Borrower’s obligation to pay any amounts
owing pursuant to Section 2.21.

2.9Fees.

(a)Fee Letter.  The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in the Fee Letter and to perform
any other obligations contained therein.

(b)Commitment Fee.  As additional compensation for the Revolving Commitments,
the Borrower shall pay to the Administrative Agent for the account of the
Lenders, in arrears, on the first day of each calendar quarter of the Borrower
prior to the Revolving Termination Date and on the Revolving Termination Date, a
fee for the Borrower’s non-use of available funds in an amount equal to the
Commitment Fee Rate per annum multiplied by the difference between (x) the Total
Revolving Commitments (as they may be reduced or increased from time to time)
and (y) the sum of (A) the average for the period of the daily closing balance
of the Revolving Loans outstanding, excluding the aggregate principal amount of
Swingline Loans which shall be deemed to be zero for purposes hereof, (B) the



35

--------------------------------------------------------------------------------

aggregate undrawn amount of all Letters of Credit outstanding at such time and
(C) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time.

(c)Fees Nonrefundable.  All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

(d)Increase in Fees.  At any time that an Event of Default exists, upon the
written request of the Required Lenders, the amount of any of the foregoing fees
due under subsection (b) shall be increased by adding 2.00% per annum thereto.

2.10Termination or Reduction of Revolving Commitments; Prepayments.

The Borrower shall have the right, without penalty or premium, upon not less
than three (3) Business Days’ notice to the Administrative Agent, to terminate
the Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of the
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof (which prepayments may be made without penalty or premium other
than any amounts owing (if any) pursuant to Section 2.21), the Total Revolving
Extensions of Credit then outstanding would exceed the Total Revolving
Commitments then in effect; provided that if such notice indicates that such
termination or reduction is conditioned on the occurrence of a transaction it
may be revoked if such transaction is not consummated or delayed.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple thereof
(or, if the then Total Revolving Commitments are less than $1,000,000, such
lesser amount), and shall reduce permanently the Revolving Commitments then in
effect; provided further, if in connection with any such reduction or
termination of the Revolving Commitments a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing (if any) pursuant to Section 2.21.  The
Borrower shall have the right, without penalty or premium, upon not less than
three (3) Business Days’ notice to the Administrative Agent, to terminate the
L/C Commitments or, from time to time, to reduce the amount of the L/C
Commitments; provided that no such termination or reduction of L/C Commitments
shall be permitted if, after giving effect thereto, the Total L/C Commitments
shall be reduced to an amount that would result in the aggregate L/C Exposure
exceeding the Total L/C Commitments (as so reduced); provided that if such
notice indicates that such termination or reduction is conditioned on the
occurrence of a transaction it may be revoked if such transaction is not
consummated.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof (or, if the then Total L/C Commitments are less than
$1,000,000, such lesser amount), and shall reduce permanently the L/C
Commitments then in effect.  The Borrower shall have the right, without penalty
or premium other than any amounts owing (if any) pursuant to Section 2.21, at
any time and from time to time to prepay any Loan in whole or in part, upon not
less than three (3) Business Days’ notice to the Administrative Agent; provided
that if such notice indicates that such prepayment is conditioned on the
occurrence of a transaction it may be revoked if such transaction is not
consummated or delayed.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.  Partial prepayments
of Swingline Loans shall be in an aggregate principal amount of $100,000 or a
whole multiple thereof.



36

--------------------------------------------------------------------------------

2.11[Reserved].

2.12[Reserved].

2.13Conversion and Continuation Options.

(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 12:00 P.M. noon (New York
City time) on the Business Day preceding the proposed conversion date; provided
that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto.  The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice in a Notice of Conversion/Continuation of such election
no later than 12:00 P.M. noon (New York City time) on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice in a Notice of Conversion/Continuation to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing; provided further that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.14Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $100,000 or a whole multiple of $100,000 in
excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

2.15Interest Rates and Payment Dates.

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such day plus (ii) the Applicable Margin.

(b)Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(c)During the existence of an Event of Default, at the written request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.15  plus 2.00% (the “Default Rate”);
provided that the Default Rate shall apply to all outstanding Loans
automatically and without any Required Lender consent therefor upon the
occurrence of any Event of Default arising under Section 8.1(a) or (f).



37

--------------------------------------------------------------------------------

(d)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.15(c) shall be payable from time to
time on demand.

2.16Computation of Interest and Fees.

(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17Inability to Determine Interest Rate(a).

(a)If prior to the first day of any Interest Period, the Administrative Agent or
the Required Lenders shall have determined (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan or a conversion to or a continuation thereof that, by reason of
circumstances affecting the relevant market, (i) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such requested Loan or conversion or continuation, as
applicable, (ii) adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or (iii) the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, then, in any such case (i), (ii) or (iii), the Administrative Agent
shall promptly notify the Borrower and the relevant Lenders thereof as soon as
practicable thereafter.  Any such determination shall specify the basis for such
determination and shall, in the absence of manifest error, be conclusive and
binding for all purposes.  Thereafter, (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y)
any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.17(a)(i) or (ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.17(a)(i) or (ii) have
not arisen but the supervisor for the administrator of the LIBOR reporting
system or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be used for determining interest rates for loans, then
Administrative Agent and Borrower shall endeavor to establish an alternate rate
of interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this



38

--------------------------------------------------------------------------------

Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that if such alternate
rate of interest shall be less than 1.0%, such rate shall be deemed to be 1.0%
for the purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 12.7, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternative rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.17(b), only to the extent that
LIBOR for such Interest Period is not available or published at such time on a
current basis), (x) any Eurodollar Loans requested to be made shall be made as
ABR Loans, and (y) any outstanding Eurodollar Loans shall be converted, on the
last day of the then-current Interest Period, to ABR Loans.

2.18Pro Rata Treatment and Payments.

(a)Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.

(b)[Reserved]

(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 12:00 P.M. noon (New York City time) on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the applicable Funding Office, in Dollars.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  Any payment received by the Administrative Agent after 12:00 P.M.
noon (New York City time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrower but excluding



39

--------------------------------------------------------------------------------

the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the rate per annum applicable
to ABR Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(f)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

(g)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)The obligations of the Lenders hereunder to (i) make Revolving Loans, (ii)
fund its participations in L/C Disbursements in accordance with its respective
L/C Percentage, (iii) fund its respective Swingline Participation Amount of any
Swingline Loan, and (iv) make payments pursuant to Section 9.7, as applicable,
are several and not joint.  The failure of any Lender to make any such Loan, to
fund any such participation or to make any such payment under Section 9.7 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.7.

(i)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees and Overadvances then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees and
Overadvances then due to such parties, and (ii) second, toward payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.



40

--------------------------------------------------------------------------------

(k)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall (a) notify the Administrative Agent of the receipt of such payment,
and (b) within five (5) Business Days of such receipt purchase (for cash at face
value) from the other Revolving Lenders or L/C Lenders, as applicable (through
the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this clause (k) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or participations in L/C Disbursements to any assignee or participant, other
than to the Borrower or any of its Affiliates (as to which the provisions of
this clause (k) shall apply).  The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.18(k) may
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k).  The Administrative Agent shall
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased pursuant to this Section 2.18(k) and shall in
each case notify the Revolving Lenders or the L/C Lenders, as applicable,
following any such purchase.  The provisions of this Section 2.18(k) shall not
be construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this
Section 2.18(k) shall apply).  The Borrower consents on behalf of itself and
each other Loan Party to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.  For the avoidance of doubt, no amounts received
by the Administrative Agent or any Lender from any Guarantor that is not a
Qualified ECP Guarantor shall be applied in partial or complete satisfaction of
any Excluded Swap Obligations.

(l)Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.



41

--------------------------------------------------------------------------------

2.19Illegality; Requirements of Law.

(a)Illegality.   If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

(b)Requirements of Law.  If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:

(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans determined with reference to the Eurodollar Rate or of
maintaining its obligation to make such Loans, or to increase the cost to such
Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(c)If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding



42

--------------------------------------------------------------------------------

capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such change in such Requirement of Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

(d)For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case (i) and (ii) be deemed to be a change
in any Requirement of Law, regardless of the date enacted, adopted or issued.

(e)A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
 Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of the change in the Requirement of Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect.  The obligations of the
Borrower arising pursuant to this Section 2.19 shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.

2.20Taxes.

For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law,
and the Borrower shall, and shall cause each other Loan Party, to comply with
the requirements set forth in this Section 2.20.  If any applicable Requirements
of Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.



43

--------------------------------------------------------------------------------

(b)Payment of Other Taxes.  The Borrower shall and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)Indemnification by Loan Parties.  The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,



44

--------------------------------------------------------------------------------

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under  Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for



45

--------------------------------------------------------------------------------

claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.20(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Discharge of Obligations.

2.21Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b)



46

--------------------------------------------------------------------------------

a default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, or (c) for any reason, the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such losses and expenses shall be equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any), over (ii) the amount
of interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market, in each case,
other than as a result of a default by the Administrative Agent or any Lender,
as determined by a final and nonappealable decision of a court of competent
jurisdiction.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the Discharge of
Obligations.

2.22Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b) or Section 2.20(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.19 or 2.20,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.19(b), Section 2.19(c), Section 2.20(a), Section 2.20(b) or
Section 2.20(d).  The Borrower hereby agrees to pay all reasonable and
documented costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

2.23Substitution of Lenders.  Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a)a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19(b) or
Section 2.19(c) (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22 or is a
Non-Consenting Lender);

(b)a notice from the Administrative Agent under Section 10.1(b) that one or more
Minority Lenders are unwilling to agree to an amendment or other modification
approved by the Required Lenders and the Administrative Agent; or

(c)notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent and such Affected Lender:  (i) request that
one or more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitment; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected



47

--------------------------------------------------------------------------------

Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that the Borrower shall
be liable for the payment upon demand of all costs and other amounts arising
under Section 2.21 that result from the acquisition of any Affected Lender’s
Loan and/or Commitment (or any portion thereof) by a Lender or Replacement
Lender, as the case may be, on a date other than the last day of the applicable
Interest Period with respect to any Eurodollar Loans then outstanding; and
provided further, however, that if the Borrower elects to exercise such right
with respect to any Affected Lender under clauses (a) or (b) of this Section
2.23, then the Borrower shall be obligated to replace all Affected Lenders under
such clauses.  The Affected Lender replaced pursuant to this Section 2.23 shall
be required to assign and delegate, without recourse, all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Replacement Lenders that so agree to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment upon payment to such
Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including amounts under Section 2.21
hereof).  Any such designation of a Replacement Lender shall be effected in
accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by the
Borrower in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld).  Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

2.24Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting



48

--------------------------------------------------------------------------------

Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (y) be held
as Cash Collateral for the future funding obligations of such Defaulting Lender
of any participation in any future Letter of Credit; sixth, to the payment of
any amounts owing to any L/C Lender, Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.24(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.24(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B)Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect



49

--------------------------------------------------------------------------------

only if, at the date the applicable Lender becomes a Defaulting Lender, no Event
of Default has occurred and is continuing; and (B) the aggregate obligations of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that Non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Revolving Loans of that Lender plus
the aggregate amount of that Lender’s L/C Percentage of the then outstanding
Letters of Credit.  Subject to Section 10.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

(d)Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender.

2.25Joint and Several Liability of the Borrowers.

If at any time there is more than one Person composing the Borrower:



50

--------------------------------------------------------------------------------

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.25), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e)Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
 Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

(f)Each Borrower represents and warrants to the Administrative Agent and Lenders
that such Borrower is currently informed of the financial condition of the
Borrowers and of all other



51

--------------------------------------------------------------------------------

circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Borrower further represents and warrants
to the Administrative Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of the
Borrowers’ financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Obligations.

(g)Each Borrower waives all rights and defenses (i) arising out of an election
of remedies by the Administrative Agent or any Lender, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed such Borrower’s rights of subrogation and
reimbursement against any applicable Loan Party by the operation of Section 580
or 726 of the California Code of Civil Procedure or otherwise, and (ii) relating
to any suretyship defenses available to it under the Uniform Commercial Code or
any other applicable law, including, without limitation, the benefit of
California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2787
through 2855, 2899 and 3433.

(h)Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time.  This means,
among other things:

(i)The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

(ii)If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A)The amount of the Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(B)The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

(i)The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.25 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied (other than with respect to
unasserted contingent liabilities).  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.



52

--------------------------------------------------------------------------------

(j)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash (other than with respect to
unasserted contingent liabilities).  Any claim which any Borrower may have
against any other Borrower with respect to any payments to the Administrative
Agent or Lender hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations (other than with respect to
unasserted contingent liabilities) and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
(other than with respect to unasserted contingent liabilities) shall be paid in
full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Borrower
therefor.  Notwithstanding anything to the contrary contained in this
Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations (other than with respect to unasserted
contingent liabilities), if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Capital
Stock of such Foreclosed Borrower whether pursuant to the Security Documents or
otherwise.

(k)Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations
(other than with respect to unasserted contingent liabilities).  Each Borrower
hereby agrees that after the occurrence and during the continuance of any
Default or Event of Default, such Borrower will not demand, sue for or otherwise
attempt to collect any indebtedness of any other Borrower owing to such Borrower
until the Obligations (other than with respect to unasserted contingent
liabilities) shall have been paid in full in cash.  If, notwithstanding the
foregoing sentence, such Borrower shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Borrower as trustee for the Administrative Agent, and such
Borrower shall deliver any such amounts to the Administrative Agent for
application to the Obligations in accordance with the terms of this Agreement.

(l)Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers.  As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”),  (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.



53

--------------------------------------------------------------------------------

(m)Each entity composing the Borrower hereby irrevocably appoints Axcelis
Technologies, Inc. as the borrowing agent and attorney-in-fact for all entities
composing the Borrower (the “Administrative Borrower”) which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by each entity composing the Borrower
that such appointment has been revoked and that another entity composing the
Borrower has been appointed Administrative Borrower.  Each entity composing the
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(a) to provide Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any entity composing the Borrower and all
other notices and instructions under this Agreement and the other Loan
Documents, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and the other Loan Documents.

2.26Notes.  If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.27Incremental Facility.

(a)At any time during the Revolving Commitment Period, the Borrower may request
from time to time from one or more existing Lenders or from other Eligible
Assignees reasonably acceptable to the Administrative Agent, the Issuing Lender,
the Swingline Lender and the Borrower (but subject to the conditions set forth
in clause (b) below) that the Total Revolving Commitments be increased by an
amount not to exceed the Available Revolving Increase Amount (each such
increase, an “Increase”); provided that the Borrower may not request an Increase
on more than three occasions during the Revolving Commitment Period.  No Lender
shall be obligated to increase its Revolving Commitments in connection with a
proposed Increase.  The Administrative Agent shall invite each Lender to provide
a portion of the Increase ratably in accordance with its Revolving Percentage of
each requested Increase (it being agreed that no Lender shall be obligated to
provide an Increase and that any Lender may elect to participate in such
Increase in an amount that is less than its Revolving Percentage of such
requested Increase or more than its Revolving Percentage of such requested
Increase if other Lenders have elected not to participate in any applicable
requested Increase in accordance with their Revolving Percentage) and to the
extent, five (5) Business Days after receipt of invitation, sufficient Lenders
do not agree to provide the full amount of such Increase (and any Lender that
does not respond in writing to such request within such five (5) Business Day
period shall be deemed to have declined to provide such Increase), then the
Administrative Agent may invite any prospective lender that satisfies the
criteria of being an “Eligible Assignee” to become a Lender in connection with
the proposed Increase.  Any Increase shall be in an amount of at least
$10,000,000 (or, if the Available Revolving Increase Amount is less than
$10,000,000, such remaining Available Revolving Increase Amount) and integral
multiples of $1,000,000 in excess thereof. Additionally, for the avoidance of
doubt, it is understood and agreed that in no event shall the aggregate amount
of the Increases to the Revolving Commitments exceed the Available Revolving
Increase Amount during the term of the Agreement.

(b)Each of the following shall be conditions precedent to any Increase of the
Revolving Commitments in connection therewith:

(i)any Increase shall be on the same terms (including the interest rate, and
maturity date), as applicable, as, and pursuant to documentation applicable to,
the Revolving Facility then in effect; provided that any such Increase may
provide for terms (including interest rate) more favorable to such Increase
lenders, if any existing Revolving Loans and Revolving Commitments at the time
of such



54

--------------------------------------------------------------------------------

Increase are also provided the benefit of such more favorable terms (and the
consent of any existing Revolving Lender shall not be required to implement such
terms); provided, further, that any upfront fees shall be agreed between the
Borrower and the lenders providing such Increase;

(ii)the Borrower shall have delivered a written request for such Increase at
least fifteen (15) Business Days prior to the requested establishment of such
Increase (or such later date as may be reasonably approved by the Administrative
Agent), which request shall set forth the amount and proposed terms of the
Increase;

(iii)each lender agreeing to such Increase, the Borrower and the Administrative
Agent shall have signed an Increase Joinder (any Increase Joinder may, with the
consent of the Administrative Agent, the Borrower and the lenders agreeing to
such Increase, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate to effectuate the provisions of
this Section 2.27 (including the preceding clause (i)) and the Borrower shall
have executed any Notes requested by any Lender in writing prior to such
Increase in connection with the making of the Increase.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, an
Increase Joinder reasonably satisfactory to the Administrative Agent, and the
amendments to this Agreement effected thereby, shall not require the consent of
any Lender other than the Lender(s) agreeing to establish such Increase;

(iv)immediately after giving pro forma effect to such Increase and the use of
proceeds thereof, each of the conditions precedent in Section 5.2(a) are
satisfied;

(v)immediately after giving pro forma effect to such Increase and the use of
proceeds thereof (and assuming that such Increase was fully drawn), (A) no
Default or Event of Default shall have occurred and be continuing at the time of
such Increase, (B) the Borrower shall be in compliance with the financial
covenants set forth in Section 7.1(b) hereof as of the end of the most recently
ended month and quarter for which financial statements are internally available
to the Loan Parties prior to such Increase and (C) the Consolidated Senior
Leverage Ratio is at least 0.25:1.00 less than the maximum Consolidated Senior
Leverage Ratio then permitted under Section 7.1 as of the end of the most
recently ended month and quarter for which financial statements are internally
available to the Loan Parties prior to such Increase, and the Borrower shall
have delivered to the Administrative Agent a Compliance Certificate evidencing
compliance with the requirements of this clause (v);

(vi)notwithstanding anything to the contrary contained in clauses (iv) and (v)
above, to the extent that the proceeds of any Increase are to be used to finance
a Limited Condition Acquisition, the availability thereof shall be subject to
customary “SunGard” or “certain funds” conditionality to the extent agreed by
the Borrower and the Lenders providing such Increase; provided further, that if
customary “SunGard”  or “certain funds” conditionality applies, (x) no Event of
Default shall exist at, or occur immediately after, the signing of the
applicable definitive acquisition agreement for such Limited Condition
Acquisition and (y) no Event of Default under Section 8.1(a) or 8.1(f) shall
exist before or immediately after giving effect to such Increase, the borrowings
thereunder and the consummation of such Limited Condition Acquisition;

(vii)in connection with such Increase, the Borrower shall pay to the
Administrative Agent, for the benefit of the Administrative Agent or the
Increase lenders, as applicable, all fees that the Borrower has agreed to pay in
connection with such Increase (including pursuant to the Fee Letter); and

(viii)upon each Increase in accordance with this Section 2.27, all outstanding
Loans, participations hereunder in Letters of Credit and participations
hereunder in Swingline Loans held



55

--------------------------------------------------------------------------------

by each Lender shall be reallocated among the Lenders (including any newly added
Lenders) in accordance with the Lenders’ respective revised Revolving
Percentages and L/C Percentages, pursuant to procedures reasonably determined by
the Administrative Agent in consultation with the Borrower.

(c)Upon the effectiveness of any Increase, (i) all references in this Agreement
and any other Loan Document to the Revolving Loans shall be deemed, unless the
context otherwise requires, to include such Increase advanced pursuant to this
Section 2.27 and any amendments effected through the Increase Joinder and (ii)
all references in this Agreement and any other Loan Document to the Revolving
Commitment shall be deemed, unless the context otherwise requires, to include
the commitment to advance an amount equal to such Increase pursuant to this
Section 2.27.

(d)The Revolving Loans and Revolving Commitments established pursuant to this
Section 2.27 shall constitute Revolving Loans and Revolving Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from any guarantees and the security interests created by the Loan
Documents.  The Borrower shall take any actions reasonably required by
Administrative Agent, if any, to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to be perfected under
the UCC or otherwise after giving effect to the establishment of any such new
Revolving Commitments.

SECTION 3

LETTERS OF CREDIT

3.1L/C Commitment.

(a)Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(or any other Group Member so long as the Borrower is the applicant on the
applicable Application and such Group Member has furnished any documentation
required by the Issuing Lender pursuant to “know-your-customer” or any internal
requirements) on any Business Day during the Letter of Credit Availability
Period in such form as may reasonably be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, the L/C
Exposure would exceed either the Total L/C Commitments or the Available
Revolving Commitment at such time.  Unless otherwise agreed to by the
Administrative Agent in its sole discretion, each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the Letter of Credit Maturity
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i)such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose



56

--------------------------------------------------------------------------------

upon the Issuing Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;

(iii)the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

(iv)any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v)such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi)except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $250,000;
or

(vii)any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2Procedure for Issuance of Letters of Credit.  The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower.  The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3Fees and Other Charges.

(a)The Borrower agrees to pay, with respect to each Existing Letter of Credit
and each outstanding Letter of Credit issued for the account of (or at the
request of) the Borrower, (i) at any time there is more than one Lender (other
than Lenders that are Affiliates of one another), a fronting fee of 0.125% per
annum on the daily amount available to be drawn under each such Letter of Credit
to the Issuing Lender for its own account (a “Letter of Credit Fronting Fee”),
and (ii) a letter of credit fee equal to 1.00%



57

--------------------------------------------------------------------------------

per annum multiplied by the daily amount available to be drawn under each such
Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”), in
each case payable quarterly in arrears on the last Business Day of each calendar
quarter and on the Letter of Credit Maturity Date (each, an “L/C Fee Payment
Date”) after the issuance date of such Letter of Credit, and (iii) the Issuing
Lender’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued for the account of (or at
the request of) the Borrower or processing of drawings thereunder (the fees in
this clause (iii), collectively, the “Issuing Lender Fees”).  All Letter of
Credit Fronting Fees and Letter of Credit Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.5.

(b)In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c)The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require.  This Agreement
shall control in the event of any conflict with any L/C-Related Document (other
than any Letter of Credit).

(d)Any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account.

(e)All fees payable under this Section 3.3 shall be fully earned on the date
paid and nonrefundable.

3.4L/C Participations; Existing Letters of Credit.

(a)L/C Participations.  The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the



58

--------------------------------------------------------------------------------

Borrower, any other Loan Party or any other L/C Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b)Existing Letters of Credit.  On and after the Closing Date, the Existing
Letters of Credit shall be deemed for all purposes, including for purposes of
the fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of
costs and expenses to the extent provided herein and for purposes of being
secured by the Collateral, a Letter of Credit outstanding under this Agreement
and entitled to the benefits of this Agreement and the other Loan Documents, and
shall be governed by the applications and agreements pertaining thereto and by
this Agreement (which shall control in the event of a conflict).

3.5Reimbursement.

(a)If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than the immediately following Business Day.  Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds; provided that the Borrower may, subject to the
satisfaction of the conditions to borrowing set forth herein, request in
accordance with Section 2.5 or Section 2.7(a) that such payment be financed with
a Revolving Loan or a Swingline Loan, as applicable, in an equivalent amount
and, to the extent so financed, the Borrower’s obligations to make such payment
shall be discharged and replaced by the resulting Revolving Loan or Swingline
Loan.

(b)If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2.00% per annum) on
demand; provided that if at the time of and after giving effect to such payment
by the L/C Lenders, the conditions to borrowings and Revolving Loan Conversions
set forth in Section 5.2 are satisfied, the Borrower may, by written notice to
the Administrative Agent certifying that such conditions are satisfied and that
all interest owing under this paragraph has been paid, request that such
payments by the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

3.6Obligations Absolute.  The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with the Issuing Lender that the
Issuing Lender



59

--------------------------------------------------------------------------------

shall not be responsible for, and the Borrower’s obligations hereunder shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee.  The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit, or (B) the failure of
Issuing Lender or of any L/C Lender to honor a demand for payment under any
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Issuing Lender or such L/C
Lender (as finally determined by a court of competent jurisdiction).

3.7Letter of Credit Payments.  If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof.  The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8Applications.  To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9Interim Interest.  If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.

3.10Cash Collateral.

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan or Swingline Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the



60

--------------------------------------------------------------------------------

Borrower shall, in each case, immediately Cash Collateralize the then effective
L/C Exposure in an amount equal to 105% of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent.  The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
existence of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents including any
applicable Cash Management Agreement.

3.11Additional Issuing Lenders.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by



61

--------------------------------------------------------------------------------

such Lender, and, with respect to such Letters of Credit, such term shall
thereafter apply to the other Issuing Lender and such Lender.

3.12Resignation of the Issuing Lender.  The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower.  Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it.  At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3.  The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require.  After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.

3.13Applicability of UCP and ISP.  Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to
(a) with respect to standby Letters of Credit, the rules of the ISP, and
(b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender, as to
itself and each of its Subsidiaries, that:

4.1Financial Condition.

(a)[Reserved].

(b)The audited consolidated balance sheets of the Group Members as of December
31, 2017, December 31, 2018, and December 31, 2019 and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
present fairly in all material respects the consolidated financial condition of
the Group Members as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Group Members as at
March 31, 2020, and the related unaudited consolidated statements of income and
cash flows for the three month period ended on such date, present fairly in all
material respects the consolidated financial condition of the Group Members as
at such date, and the consolidated results of its operations and its
consolidated cash flows for the trailing three month period then ended (subject
to normal year end audit adjustments).  All such financial statements, including



62

--------------------------------------------------------------------------------

the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).  No Group Member
has, as of the Closing Date, any material Guarantee Obligations, contingent
liabilities and past due liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from January 1, 2020 to and
including the Closing Date, there has been no Disposition by any Group Member of
any material part of its business or property.

4.2No Change.  Since December 31, 2019, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
(if applicable) under the laws of each jurisdiction where the failure to be so
qualified or in good standing could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law
except in such instances in which (i) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

4.4Power, Authorization; Enforceable Obligations.  Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No material Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, consents,
authorizations, filings and notices described on Schedule 4.4 to the Disclosure
Letter, which Governmental Approvals, consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, and (ii)
the filings referred to in Section 4.19.  Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the extensions of
credit hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).  No Group Member has violated any Requirement of Law or
violated or failed to comply with any Contractual Obligation applicable to a
Group Member that could reasonably be expected to have a Material Adverse
Effect.



63

--------------------------------------------------------------------------------

4.6Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing, nor shall either immediately result from the making of a
requested credit extension.

4.8Ownership of Property; Liens; Investments.  Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
 Section 10 of the Collateral Information Certificate sets forth a complete and
accurate list of all real property owned by each Loan Party as of the Closing
Date, if any.  The Collateral Information Certificate sets forth a complete and
accurate list of all leases of real property under which any Loan Party is the
lessee as of the Closing Date.

4.9Intellectual Property.  Each Group Member owns, or is licensed, or otherwise
has the right, to use, all Intellectual Property reasonably necessary for the
conduct of its business as currently conducted.  To the knowledge of the
Borrower, no claim has been asserted and is pending by any Person challenging or
questioning any Group Member’s use of any Intellectual Property or the validity
or effectiveness of any Group Member’s Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim, unless such claim could not
reasonably be expected to have a Material Adverse Effect.  The use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of any Loan Party, threatened in writing to such effect.

4.10Taxes.  Each Group Member has (a) filed or caused to be filed all Federal,
state income and other material tax returns that are required to be filed and
(b) has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member or where the amount is less than $100,000 in the aggregate); no tax Lien
securing obligations in excess of $100,000 has been filed, other than Liens for
Taxes not yet due and payable and Liens for Taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member, and, to the knowledge of the Loan Parties,
no claim is being asserted, with respect to any such tax, fee or other charge in
excess of $100,000.

4.11Federal Regulations.  The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of “buying”
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board.  If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested in writing by any Lender or the Administrative Agent, the



64

--------------------------------------------------------------------------------

Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

4.12Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the Loan
Parties, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13ERISA.

(a)except as in the aggregate could not reasonably be expected to have a
Material Adverse Effect, the Borrower and its ERISA Affiliates are in compliance
in all material respects with all applicable provisions and requirements of
ERISA with respect to each Plan, and have performed all their obligations under
each Plan;

(b)no ERISA Event has occurred or is reasonably expected to occur;

(c)the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained;

(d)as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and neither the Borrower nor any of its ERISA Affiliates knows of any facts
or circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date;

(e)except to the extent required under Section 4980B of the Code, no Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower or any of its
ERISA Affiliates;

(f)as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;

(g)the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(h)all liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, or (iii) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto or (iv) estimated in the
formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;



65

--------------------------------------------------------------------------------

(i)there are no circumstances which may give rise to a liability in relation to
any Plan which is not funded, insured, provided for, recognized or estimated in
the manner described in clause (h); and

(j)(i) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101 as modified by ERISA
Section 3(42); (iii) the Borrower is not and will not be a “governmental plan”
within the meaning of Section 3(32) of ERISA; and (iv) transactions by or with
the Borrower are not and will not be subject to state statutes applicable to the
Borrower regulating investments of fiduciaries with respect to governmental
plans.

4.14Investment Company Act; Other Regulations.  No Loan Party is required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.  No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.

4.15Subsidiaries.

(a)Except as disclosed to the Administrative Agent by the Borrower in writing
from time to time after the Closing Date, (a) Schedule 4.15 to the Disclosure
Letter sets forth the name and jurisdiction of organization of each Subsidiary
of the Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than equity awards granted to employees, consultants or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary of the Borrower, except as may be created by the
Loan Documents and as set forth on Schedule 4.15 to the Disclosure Letter.

(b) No Subsidiary which has been designated as an Excluded Subsidiary or
Immaterial Subsidiary fails to satisfy the limitations set forth in the
definition thereof.

4.16Use of Proceeds. The proceeds of the Revolving Loans, Swingline Loans and
Letters of Credit shall be used to refinance existing Indebtedness, to pay
related fees and expenses and for provide ongoing working capital and fund
general corporate purpose of the Loan Parties, including, without limitation,
for Permitted Acquisitions and Restricted Payments permitted by Section 7.6.
 The proceeds of any Increase funded pursuant to Section 2.27 shall be used to
provide for on ongoing working capital and fund general corporate purpose of the
Loan Parties, including, without limitation, for Permitted Acquisitions and
Restricted Payments permitted by Section 7.6.

4.17Environmental Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a)except as disclosed on Schedule 4.17 to the Disclosure Letter, the facilities
and properties owned, leased or operated by any Group Member (the “Properties”)
do not contain, and, to the knowledge of the Loan Parties, have not previously
contained, any Materials of Environmental Concern in (i) amounts, (ii)
concentrations or (iii) under circumstances that constitute or have constituted
a violation of, or could give rise to liability under, any Environmental Law;

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance



66

--------------------------------------------------------------------------------

with Environmental Laws with regard to any of the Properties or the business
operated by any Group Member (the “Business”), nor does any Loan Party have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(c)no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party, threatened, under any Environmental Law
to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f)the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17 to the
Disclosure Letter, to the knowledge of the Borrower, there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the Business; and

(g)no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18Accuracy of Information, etc.  No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or, omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19Security Documents.

(a)The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest



67

--------------------------------------------------------------------------------

in the Collateral described therein and proceeds thereof.  In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement that are
securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the UCC
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) to the Disclosure Letter in appropriate form are filed in the
offices specified on Schedule 4.19(a) to the Disclosure Letter, the
Administrative Agent, for the benefit of the Secured Parties, shall have, to the
extent that perfection can be accomplished by filing in such offices, a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except for Liens permitted by Section 7.3), excluding the effect of any
non-U.S. law or regulation.

(b)Each of the Mortgages delivered after the Closing Date, if any, will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except for Liens permitted by
Section 7.3).

4.20Solvency; Voidable Transaction.  Each Loan Party is, and immediately after
giving effect to the incurrence of all Indebtedness, Obligations and obligations
being incurred in connection herewith, will be and will continue to be, Solvent.
 No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.21Regulation H.  No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

4.22Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23[Reserved].

4.24Insurance.  All insurance maintained by the Loan Parties is in full force
and effect in all material respects, all premiums have been duly paid, no Loan
Party has received notice of any material violation or cancellation thereof, and
there exists no material default under any requirement of such insurance.  Each
Loan Party maintains insurance in accordance with the requirements of Section
6.6.

4.25No Casualty.  No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event that could reasonably be expected to have a Material Adverse
Effect.



68

--------------------------------------------------------------------------------

4.26[Reserved].

4.27[Reserved].

4.28OFAC.  No Group Member, nor, to the knowledge of any Group Member, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or an entity that is, or is owned or controlled by an individual or
entity that is (a) currently the subject of any Sanctions, or (b) located,
organized or resident in a Designated Jurisdiction.

4.29Anti-Corruption Laws. Each Group Member has conducted its business in
compliance with applicable anti-corruption laws and has instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

SECTION 5

CONDITIONS PRECEDENT

5.1Conditions to Closing.  The effectiveness of this Agreement shall be subject
to the satisfaction or waiver, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a)Loan Documents.  The Administrative Agent shall have received each of the
following, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent:

(i)this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii)the Collateral Information Certificate and the Disclosure Letter, each
executed by a Responsible Officer of the Borrower;

(iii)if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

(iv)if required by the Swingline Lender, the Swingline Loan Note executed by the
Borrower in favor of such Swingline Lender;

(v)the Guarantee and Collateral Agreement, executed and delivered by each
Grantor named therein;

(vi)each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto; and

(vii)each other Security Document, executed and delivered by the applicable Loan
Party party thereto.

(b)Financial Statements; Projections.  The Administrative Agent shall have
received the Financial Statements set forth in Section 4.1.

(c)Approvals.  Except for the Governmental Approvals described on Schedule 4.4
to the Disclosure Letter, all Governmental Approvals and consents and approvals
of, or notices to, any other Person (including the holders of any Capital Stock
issued by any Loan Party) required in connection with



69

--------------------------------------------------------------------------------

the execution and performance of the Loan Documents, and the consummation of the
transactions contemplated hereby, shall have been obtained and be in full force
and effect.

(d)Secretary’s or Managing Member’s Certificates; Certified Operating Documents;
Good Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date and executed by the
Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party certified,
in the case of formation documents, as of a recent date by the secretary of
state or similar official of the relevant jurisdiction of organization of such
Loan Party, (B) the relevant board resolutions or written consents of such Loan
Party adopted by such Loan Party for the purposes of authorizing such Loan Party
to enter into and perform the Loan Documents to which such Loan Party is party,
 and (C) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party,
(ii) a good standing certificate for each Loan Party from its respective
jurisdiction of organization, and (iii) certificates for foreign qualification
from each jurisdiction where the failure of a Loan Party to be qualified could
reasonably be expected to have a Material Adverse Effect.

(e)Responsible Officer’s Certificates.

(i)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to it, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.

(ii)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (d) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2019, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(f)Patriot Act, etc.  The Administrative Agent and each Lender shall have
received, prior to the Closing Date, to the extent requested at least five (5)
Business Days prior to the Closing Date, all documentation and other information
requested to comply with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.

(g)Due Diligence Investigation.  The Administrative Agent shall have completed a
due diligence investigation of the Group Members in scope, and with results,
satisfactory to the Administrative Agent and shall have been given such access
to the management, records, books of account, contracts and properties of the
Group Members and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as it shall
have requested.

(h)Reports.  The Administrative Agent shall have received, in form and substance
satisfactory to it, all asset appraisals, field audits, and such other reports
and certifications, as it has reasonably requested.

(i)Collateral Matters.



70

--------------------------------------------------------------------------------

(i)Lien Searches.  The Administrative Agent shall have received the results of
recent lien, judgment and litigation searches in each of the jurisdictions
reasonably required by the Administrative Agent, and such searches shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3, or Liens to be discharged on or prior to the Closing Date.

(ii)Pledged Stock; Stock Powers; Pledged Notes.  Other than as agreed to by the
Administrative Agent in its reasonable discretion (and subject to Section
6.12(d) with respect to Axcelis Technologies, Limited), the Administrative Agent
shall have received (A) the certificates, if any, representing the shares of
Capital Stock pledged to the Administrative Agent (for the benefit of the
Secured Parties) pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, and (B) each promissory note (if
any) pledged to the Administrative Agent (for the benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(iii)Filings, Registrations, Recordings, Agreements, Etc.   Each document
(including any UCC financing statements, Deposit Account Control Agreements,
Securities Account Control Agreements, landlord waivers and bailee agreements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create in favor of
the Administrative Agent (for the benefit of the Secured Parties), a perfected
Lien on the Collateral described therein, prior and superior in right and
priority to any Lien in the Collateral held by any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall have been executed
and delivered to the Administrative Agent or, as applicable, be in proper form
for filing, registration or recordation.

(j)[Reserved].

(k)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.

(l)Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

(m)[Reserved].

(n)Solvency Certificate.  The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer, chief accounting officer
or treasurer of the Borrower.

(o)No Material Adverse Effect.  There shall not have occurred since December 31,
2019, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(p)No Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.



71

--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

5.2Conditions to Each Extension of Credit.  The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects (or all respects, as applicable) as of such
earlier date.

(b)Availability.  With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c)Notices of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d)No Default.  No Default or Event of Default shall have occurred and be
continuing as of or on such date or immediately after giving effect to the
extensions of credit requested to be made on such date.

(e)Pro Forma Covenant Compliance.  The Borrower shall be in compliance with the
financial covenants set forth in Section 7.1 hereof as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(b), with the aggregate outstanding amount of all
Revolving Extensions of Credit calculated on a pro forma basis giving effect to
such requested Revolving Extension of Credit.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit, or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

Notwithstanding anything to the contrary contained herein in Section 5.2(a), (d)
or (e) , to the extent that the proceeds of an applicable extension of credit
are being used to finance a Limited Condition Acquisition and an LCA Election
has been made, the availability thereof shall be subject to customary “SunGard”
or “certain funds” conditionality to the extent agreed by the Borrower and the
Lenders providing



72

--------------------------------------------------------------------------------

such extension of credit; and, that if customary “SunGard”  or “certain funds”
conditionality applies, solely with respect to (x) Section 5.2(a), (i) only the
Specified Representations shall be required to be satisfied as a condition to
such extension of credit (but all representations and warranties shall still be
made on the date of such extension of credit) and (ii) the Specified Acquisition
Agreement Representations shall be true and correct on the date the extension of
credit is made, (y) Section 5.2(d), (i) no Event of Default shall exist at, or
occur immediately after, the signing of the applicable definitive acquisition
agreement for such Limited Condition Acquisition and (ii) no Event of Default
under Section 8.1(a) or 8.1(f) shall exist before or immediately after giving
effect to such Loan and the consummation of such Limited Condition Acquisition,
and (z) Section 5.2(e), compliance with the terms thereof shall be calculated in
accordance with Section 1.4.

5.3Post-Closing Conditions Subsequent.  The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3 to the
reasonable satisfaction of the Administrative Agent, in each case, by no later
than the date specified for such condition below (or such later date as the
Administrative Agent shall agree in its sole discretion):

(a)within 60 Days after the Closing Date, the Administrative Agent shall have
received Control Agreements with respect to all of the Loan Parties’ Deposit
Accounts and Securities Accounts (other than Excluded Accounts (as defined in
the Guarantee and Collateral Agreement)); and

(b)within 30 Days after the Closing Date, the Administrative Agent shall have
received insurance certificates and endorsements satisfying the requirements of
Section 6.6 hereof and Section 5.2(b) of the Guarantee and Collateral Agreement,
in form and substance satisfactory to the Administrative Agent as an additional
insured and/or lender loss payee, as the case may be, under all property and
liability insurance policies of the Group Members; and

(c)within 30 Days after the Closing Date, the Administrative Agent shall have
received a duly executed landlord’s agreement in form and substance satisfactory
to the Administrative Agent with respect to the Borrower’s headquarters located
at 108 Cherry Hill Drive, Beverly, MA 01915.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, each of the Loan Parties shall, and, where applicable, shall cause
each of its Subsidiaries to:

6.1Financial Statements.  Furnish to the Administrative Agent for distribution
to each Lender:

(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Group Members as at the end of such fiscal year and the related audited
consolidated statements of income and of cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing and reasonably acceptable
to the Administrative Agent; and

(b)as soon as available, but in any event not later than 45 days after the end
of each of the first 3 fiscal quarters occurring during each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Group Members as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end



73

--------------------------------------------------------------------------------

of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer of the Borrower as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of year-end audit footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any. The Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.2Certificates; Reports; Other Information.  Furnish to the Administrative
Agent, for distribution to the Lenders:

(a)[reserved];

(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Borrower stating
that, such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) in the case of
financial statements delivered pursuant to Section 6.1, (x) a Compliance
Certificate containing all information and calculations reasonably necessary for
determining compliance by each Loan Party with the provisions of this Agreement
(including for the avoidance of doubt compliance with Section 7.6(c) for the
prior period) referred to therein as of the last day of the applicable fiscal
period of the Borrower, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party, a list of any registered Intellectual Property
issued to, applied for, or acquired by any Loan Party, and any Letter-of-Credit
Rights with an individual potential value in excess of $1,000,000 held or
acquired by any Loan Party, in each case, since the date of the most recent
report delivered pursuant to this clause (y) (or, in the case of the first such
report so delivered, since the Closing Date), and (iii) in the case of financial
statements delivered pursuant to Section 6.1(a), updated insurance certificates
evidencing the insurance coverage required to be maintained pursuant to Section
6.6;

(c)as soon as available, and in any event no later than 60 days after the end of
each fiscal year of the Borrower, a detailed profit plan for the following
fiscal year (including a projected consolidated balance sheet of the Group
Members as of the end of each fiscal quarter of such fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto in each case, commensurate with the projections, balance
sheet and income statements provided to the Borrower’s board of directors), and,
promptly after the board of directors adoption thereof, material revisions, if
any, of such budget and projections with respect to such fiscal year
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that



74

--------------------------------------------------------------------------------

such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(d)promptly, and in any event within five (5) Business Days after receipt
thereof by any Group Member, copies of each material notice or other material
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Group Member (other than routine comment letters from the staff of the SEC
relating to the Borrower’s filings with the SEC);

(e)within five days after the same are sent, copies of each annual report, proxy
or financial statement or other material report that a Group Member sends to the
holders of any class of its Indebtedness or public equity securities and, within
five days after the same are filed, copies of all annual, regular, periodic and
special reports and registration statements which a Group Member may file with
the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f)upon reasonable written request by the Administrative Agent, within five (5)
Business Days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a Material
Adverse Effect on any of the Governmental Approvals or otherwise on the
operations of the Group Members; and

(g)promptly, such additional financial and other information as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request in writing with respect to the Group Members.

6.3[Reserved].

6.4Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.5Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to, except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect:  (1) maintain each Plan in compliance in all
respects with the applicable provisions of ERISA, the Code or other Federal or
state law; (2) cause each Qualified Plan to maintain its qualified status under
Section 401(a)



75

--------------------------------------------------------------------------------

of the Code; (3)  not become a party to any Multiemployer Plan; (4) ensure that
all liabilities under each Plan are either (x) funded to at least the minimum
level required by law or, if higher, to the level required by the terms
governing such Plan; (y) insured with a reputable insurance company; or
(z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and (5) 
ensure that the contributions or premium payments to or in respect of each Plan
are paid at no less than the rates required under the rules of such Plan and in
accordance with the most recent actuarial advice received in relation to such
Plan and applicable law.

6.6Maintenance of Property; Insurance.  (a)  Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and casualty excepted, (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and shall provide to the Administrative Agent, insurance certificates
and accompanying endorsements naming the Administrative Agent (for the benefit
of the Secured Parties) as an “additional insured” or “lender loss payee,” as
applicable, with respect to such insurance policies of the Loan Parties in form
and substance reasonably satisfactory to the Administrative Agent, subject to
the terms of Section 5.3 and (c) maintain flood insurance on all real property
subject to a Mortgage as required under Section 6.12(b).

6.7Books and Records; Discussions.  (a) Keep proper books of records and account
in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of the
Administrative Agent (who may be accompanied by any Lender), upon at least five
Business Days’ prior written notice (provided that no prior notice is required
if an Event of Default has occurred and is continuing) to visit and inspect and
audit any of its properties during normal business hours and examine and make
abstracts from or copies of any of its books and records (including ledgers,
federal and state tax returns, records regarding assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information) at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers of the Group Members and with their independent certified
public accountants in the presence of an officer of the Borrower and to inspect
the Collateral; provided that (i) such visits shall not be undertaken more
frequently than once every 12 months unless an Event of Default has occurred and
is continuing, and (ii) nothing in this Section 6.7 shall require any Group
Member to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter (x) in
respect of which disclosure is prohibited by applicable law or any binding
agreement so long as such binding agreement was not entered into in
contemplation of preventing such disclosure, inspection or examination or (z)
that is subject to attorney-client or similar privilege or constitutes attorney
work-product (in each case, to the extent not created in contemplation of such
Group Member’s obligations hereunder); provided further that, the foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be (a) $1,000 per person per day (or such higher amount as shall represent
the Administrative Agent’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses and (b) the actual reasonable charges paid or
incurred by Administrative Agent if it elects to employ the services of one or
more third persons to perform field examinations or valuations of the business
and recurring revenues of the Loan Parties.  In the event the Borrower and the
Administrative Agent schedule an audit more than five (5) Business Days in
advance, and the Borrower cancels or seeks to or reschedules the audit with less
than five (5) days written notice to the Administrative Agent (without limiting
any of the Administrative Agent’s rights or remedies) then the Borrower shall
pay the Administrative Agent a fee of $1,000 plus any out-of-pocket expenses
incurred by the Administrative Agent to compensate the Administrative Agent for
the anticipated costs and expenses of the cancellation or rescheduling.



76

--------------------------------------------------------------------------------

6.8Notices. Give prompt written notice to the Administrative Agent of:

(a)the occurrence of any Default or Event of Default;

(b)following a Responsible Officer of Borrower Representative becoming aware of
any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)following a Responsible Officer of Borrower Representative becoming aware of
 any non-frivolous litigation or proceeding affecting any Group Member (i) in
which the amount involved is $1,500,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;

(d)(i)  promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than twenty days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event:  (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in contribution obligations or unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by
the Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of
ERISA or Section 412 of the Code; and

(ii)(A) (1) promptly after request from the Administrative Agent, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any of its ERISA Affiliates with the IRS with respect to each
Pension Plan and such other documents or governmental reports or filings
relating to any Pension Plan or Multiemployer Plan as the Administrative Agent
shall reasonably request, and (2) promptly after the giving, sending or filing
thereof, or the receipt thereof, copies of all notices received by the Borrower
or any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (B), without limiting the generality of the foregoing, such
certifications or other evidence of compliance with the provisions of
Sections 4.13 and 7.9 as any Lender (through the Administrative Agent) may from
time to time reasonably request;

(e)any changes to the beneficial ownership information set forth in item 37 of
the Collateral Information.  The Loan Parties understand and acknowledge that
the Secured Parties rely on such true, accurate and up-to-date beneficial
ownership information to meet their regulatory obligations to obtain, verify and
record information about the beneficial owners of their legal entity customers.
The Loan Parties understand and acknowledge that the Secured Parties rely on
such true, accurate and up-to-date beneficial ownership information to meet
their regulatory obligations to obtain, verify and record information about the
beneficial owners of their legal entity customers;

(f)any material change in its accounting policies or financial reporting
practice by any Loan Party; and

(g)following a Responsible Officer of Borrower Representative becoming aware of
any development or event that has had or could reasonably be expected to have a
Material Adverse Effect.



77

--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9Environmental Laws.

(a)Except as could not reasonably be expected to result in a Material Adverse
Effect, comply with, and ensure compliance by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

(b)Except as could not reasonably be expected to result in a Material Adverse
Effect, conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

6.10Operating Accounts.  Except as agreed to by the Administrative Agent in its
sole discretion, the Borrower and its Domestic Subsidiaries shall maintain no
less than the lesser of (i) $40,000,000 and (ii) 50% of the Borrower’s and its
Domestic Subsidiaries’ domestic cash and Cash Equivalents with SVB or SVB’s
Affiliates.

6.11[Reserved].

6.12Additional Collateral, Etc.

(a)With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (b), (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (and in any event within ten Business Days or such
later date as the Administrative Agent may agree in its sole discretion) take
all actions deemed reasonably necessary by the Administrative Agent to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority (except as expressly permitted by Section 7.3) security interest
and Lien in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested in writing by the
Administrative Agent.

(b)With respect to any fee interest in any real property having a fair market
value (together with improvements thereof) of at least $3,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), promptly (and in any event within
sixty (60) days (or such longer time period as the Administrative Agent may
agree in its sole discretion)) after such acquisition, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent in
writing, provide the Lenders with title and extended coverage insurance covering
such real property in an amount not in excess of the fair market value as
reasonably estimated by the Borrower as well as a current ALTA survey thereof,
together with a surveyor’s certificate, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent and (iii) if
requested by the Administrative Agent in writing, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.  In connection with the foregoing, no later than five (5)
Business Days prior to the date on which a Mortgage is executed



78

--------------------------------------------------------------------------------

and delivered pursuant to this Section 6.12, in order to comply with the Flood
Laws, the Administrative Agent (for delivery to each Lender) shall have received
the following documents (collectively, the “Flood Documents”):  (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”) and such other documents as any Lender may reasonably request to complete
its flood due diligence, (B) if the improvement(s) to the applicable improved
real property is located in a special flood hazard area, a notification to the
applicable Loan Party (if applicable) (“Loan Party Notice”) that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community does not participate in the NFIP, (C) documentation
evidencing the applicable Loan Party’s receipt of any such Loan Party Notice
(e.g., countersigned Loan Party Notice, return receipt of certified U.S. Mail,
or overnight delivery), and (D) if the Loan Party Notice is required to be given
and, to the extent flood insurance is required by any applicable Requirement of
Law or any Lenders’ written regulatory or compliance procedures and flood
insurance is available in the community in which the property is located, a copy
of one of the following:  the flood insurance policy, the applicable Loan
Party’s application for a flood insurance policy plus proof of premium payment,
a declaration page confirming that flood insurance has been issued, or such
other evidence of flood insurance that complies with all applicable laws and
regulations reasonably satisfactory to the Administrative Agent and each Lender
(any of the foregoing being “Evidence of Flood Insurance”).  Notwithstanding
anything contained herein to the contrary, no Mortgage will be executed and
delivered until each Lender has confirmed to the Administrative Agent that such
Lender has satisfactorily completed its flood insurance due diligence and
compliance requirements.  For the avoidance of doubt, and notwithstanding
anything to the contrary contained herein or any other Loan Document to the
contrary, the San Fonzo Property shall be exempt from the requirements of this
Section 6.12(b).

(c)With respect to any Subsidiary (other than an Excluded Subsidiary) created or
acquired after the Closing Date by any Loan Party (including pursuant to a
Permitted Acquisition or any Subsidiary formed by Division) or if an Excluded
Subsidiary ceases to qualify as an Excluded Subsidiary, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such
Subsidiary that is owned directly by such Loan Party, (ii) deliver to the
Administrative Agent such documents and instruments as may be required to grant,
perfect, protect and ensure the priority of such security interest, including
but not limited to, the certificates representing such Capital Stock (if
applicable), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions as are deemed reasonably necessary by the
Administrative Agent to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement (except as expressly
permitted by Section 7.3), with respect to such Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a customary officer’s certificate of such Subsidiary, in a
form reasonably satisfactory to the Administrative Agent, with appropriate
insertions and attachments, and (iv) if requested in writing by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; it being agreed that if such new Subsidiary is formed by a Division, the
foregoing requirements shall be satisfied substantially concurrently with the
formation of such Subsidiary.

(d)With respect to any direct Foreign Subsidiary that is an Excluded Subsidiary
but not an Immaterial Subsidiary or any direct Foreign Subsidiary Holding
Company that is an Excluded Subsidiary but not an Immaterial Subsidiary created
or acquired after the Closing Date by any Loan Party



79

--------------------------------------------------------------------------------

or if an Excluded Subsidiary that is an Immaterial Subsidiary ceases to qualify
as an Immaterial Subsidiary, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement,
as the Administrative Agent deems necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such Foreign Subsidiary or Foreign
Subsidiary Holding Company that is directly owned by any such Loan Party
(provided that no more than 65% of the total outstanding voting Capital Stock of
any such Foreign Subsidiary or Foreign Subsidiary Holding Company shall be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (if certificated), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, and take such other action (including, as
applicable, the delivery of any foreign law pledge documents reasonably
requested by the Administrative Agent) as may be deemed reasonably necessary by
the Administrative Agent to perfect the Administrative Agent’s security interest
therein, and (iii) if reasonably requested in writing by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. For the avoidance
of doubt, no Loan Party shall be required to take any action with respect to any
assets located outside of the United States (or any political subdivision
thereof) in connection with pledging Collateral (other than with respect to the
pledge of any Capital Stock), entering into any collateral documents (including
granting a security interest in such Collateral) governed by the laws of any
country (or any political subdivision thereof) other than the United States (or
any political subdivision thereof) or perfecting a security interest in such
Collateral, in each case of the foregoing with respect to assets located or
titled outside the United States, unless the Administrative Agent determines in
its reasonable discretion, in consultation with the Borrower, that the benefit
of such actions and agreements to the Lenders outweigh the cost of such actions
or agreements to the Loan Parties.  For the avoidance of doubt, and
notwithstanding anything to the contrary contained herein or in Section
5.1(a)(i)(ii), solely with respect to the Capital Stock of Axcelis Technologies,
Limited, the Loan Parties shall only be required to deliver such certificates
and accompanying stock powers required to be delivered pursuant to clause (ii)
hereof, upon the reasonable request of the Administrative Agent (1) at any time
an Event of Default shall have occurred and be continuing or (2) following any
such date where Axcelis Technologies, Limited (a) holds assets representing 7.5%
or more of the Group Members’ consolidated total assets as of such date
(determined in accordance with GAAP) or (b) has generated more than 7.5% of the
Group Members’ consolidated total revenues determined in accordance with GAAP
for the four fiscal quarter period ending on the last day of the most recent
period for which financial statements have been delivered to the Administrative
Agent.

(e)At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any domestic warehouse, processor or converter facility or other
domestic location where Collateral (excluding any assets provided to customers
as “evaluation systems”) having a value exceeding $1,000,000 is stored or
located reasonably satisfactory in form and substance to the Administrative
Agent.  After the Closing Date, no Collateral with a value in excess of
$1,000,000 shall be stored at any location without the prior written consent of
the Administrative Agent unless and until a reasonably satisfactory landlord
agreement or bailee letter, as appropriate, shall first have been obtained with
respect to any applicable location.  Each Loan Party shall pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located except to
the extent failure to pay or perform could not reasonably be expected to have a
Material Adverse Effect.

(f)Notwithstanding the foregoing, Subsidiaries may be excluded from the
guarantee requirements in circumstances where the Borrower and the
Administrative Agent reasonably agree that the cost or other consequence of
providing such a guarantee is excessive in relation to the value afforded
thereby.  As a result of the limitations in the preceding sentence, the
Administrative Agent may elect to



80

--------------------------------------------------------------------------------

waive the requirement to cause a Group Member to become a Guarantor hereunder
and such Group Member shall not be a Loan Party for any purposes hereof.

6.13[Reserved].

6.14Use of Proceeds.  Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.15Designated Senior Indebtedness.  Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any Indebtedness of the Loan Parties.

6.16Anti-Corruption Laws.  Conduct its business in compliance with all
applicable anti-corruption laws and maintain policies and procedures designed to
promote and achieve compliance with such laws.

6.17Further Assurances.  Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, no Loan Party shall, nor shall any Loan Party permit any of its
respective Subsidiaries to, directly or indirectly:

7.1Financial Condition Covenants.

(a)Maximum Consolidated Senior Leverage Ratio.  Permit the Consolidated Senior
Leverage Ratio as of the last day of any period of four (4) consecutive quarters
of the Group Members ending with any fiscal quarter end set forth below to
exceed the ratio set forth below opposite such quarter end.

Four Consecutive Fiscal
Quarter Period Ending

Maximum Consolidated
Senior
Leverage Ratio

June 30, 2020

2.75:1.00

September 30, 2020

2.75:1.00

December 31, 2020

2.75:1.00

March 31, 2021

2.75:1.00

June 30, 2021 and each fiscal quarter thereafter

2.50:1.00



(b)Minimum Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio of the Group Members, as of the last day of any
period of four (4) consecutive quarters of the Group Members, commencing with
the fiscal quarter ending June 30, 2020, to be less than 1.25:1.00.



81

--------------------------------------------------------------------------------

7.2Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)Indebtedness of any Loan Party pursuant to any Loan Document and under any
Cash Management Agreement;

(b)Indebtedness of (i) any Loan Party owing to any other Loan Party; (ii) any
Group Member (which is not a Loan Party) owing to any other Group Member (which
is not a Loan Party); (iii) any Group Member (which is not a Loan Party) owing
to any Loan Party, which constitutes an Investment permitted by Section
7.8(f)(iii); provided, that, such Indebtedness owing from any Group Member
(which is not a Loan Party) to a Loan Party shall be evidenced by a promissory
note and such promissory note shall be pledged as Collateral; and (iv) any Loan
Party owing to any Group Member (which is not a Loan Party); provided that such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to the Administrative Agent;

(c)Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party; (iii) by any Group Member (which is not a Loan
Party) of the Indebtedness of any other Group Member (which is not a Loan Party)
or (iv) of any Loan Party of the Indebtedness of any Group Member that is not a
Loan Party, so long as the aggregate amount of such Guarantee Obligations is an
Investment permitted by Section 7.8(f)(iii); provided that, in any case of
clauses (i), (ii), (iii) or (iv), the underlying Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d) to
the Disclosure Letter and any refinancings, refundings, renewals or extensions
thereof (which do not shorten the maturity thereof or increase the principal
amount thereof);

(e)Indebtedness (including, without limitation, Capital Lease Obligations and
purchase money financing) secured by Liens permitted by Section 7.3(g) in an
aggregate principal amount not to exceed $5,000,000 at any one time outstanding
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof);

(f)Indebtedness consisting of the financing of insurance premiums;

(g)Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances, bank guarantees or similar arrangements, provided
that the aggregate amount of any such Indebtedness outstanding at any time shall
not exceed $2,500,000;

(h)unsecured Indebtedness of the Group Members in an aggregate principal amount,
for all such Indebtedness taken together, not to exceed $2,500,000 at any one
time outstanding;

(i)obligations (contingent or otherwise) of the Group Members existing or
arising under any Specified Swap Agreement, provided that such obligations are
(or were) entered into by such Person in accordance with Section 7.13 and not
for purposes of speculation;

(j)Indebtedness of a Person (other than a Loan Party or an existing Subsidiary)
existing at the time such Person is merged with or into a Loan Party or a
Subsidiary or becomes a Subsidiary, provided that (i) such Indebtedness was not,
in any case, incurred by such other Person in connection with, or in
contemplation of, such merger or acquisition, (ii) such merger or acquisition
constitutes a Permitted Acquisition, (iii) with respect to any such Person who
becomes a Subsidiary, (A) such Subsidiary is the only obligor in respect of such
Indebtedness, and (B) to the extent such Indebtedness is permitted to be



82

--------------------------------------------------------------------------------

secured hereunder, only the assets of such Subsidiary secure such Indebtedness,
and (iv) the aggregate amount of such Indebtedness does not exceed $2,500,000 in
the aggregate;

(k)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(l)solely to the extent constituting Indebtedness, any purchase price
adjustments, earn outs, deferred compensation, or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with Investments permitted by Section 7.8; provided that
the amount of such obligation shall be deemed part of the cost of such
Investment (the amount of which shall be deemed to be the amount required to be
accrued as a liability in accordance with GAAP or the amount actually paid);

(m)Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit, securities, and commodities accounts
arising in the ordinary course of business;

(n)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, returned item, or similar instrument drawn
against insufficient funds in the ordinary course of business;

(o)Indebtedness arising as a direct result of judgments, orders, awards or
decrees against any Group Member, in each case not constituting an Event of
Default;

(p)unsecured Indebtedness representing any Taxes to the extent such Taxes are
being contested by any Group Member in good faith by appropriate proceedings and
adequate reserves are being maintained by the applicable Person in accordance
with GAAP;

(q)unsecured Indebtedness with respect to surety bonds and/or similar
instruments in connection with value added tax recovery initiatives of Axcelis
Technologies GmbH incurred in the ordinary course of business; and

(r)Indebtedness not otherwise permitted by this Section in an aggregate amount
not to exceed $1,000,000 at any time outstanding.

7.3Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)Liens for taxes, assessments, government charges or levies not yet due or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with GAAP;

(b)carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings;

(c)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits made to secure
liability to insurance carriers;

(d)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of



83

--------------------------------------------------------------------------------

a like nature incurred in the ordinary course of business (other than for
indebtedness or any Liens arising under ERISA);

(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f)Liens in existence on the date hereof listed on Schedule 7.3(f) to the
Disclosure Letter; provided that (i) no such Lien is spread to cover any
additional property after the Closing Date, (ii) the amount of Indebtedness or
obligations secured or benefitted thereby is not increased, (iii) the direct or
any contingent obligor with respect thereto is not changed, and (iv) any renewal
or extension of the obligations secured thereby is permitted by Section 7.2(d);

(g)Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with, or within ninety (90) days after,
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, and (iii) the amount of Indebtedness secured thereby is not
increased, except by an amount permitted by Section 7.2(e);

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;

(j)judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement;

(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash, Cash Equivalents, securities, commodities and other funds on
deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash  management and operating account management
or are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

(l)(i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(g), (ii) Liens securing reimbursement
obligations with respect to letters of credit, banker’s acceptances, bank
guarantees permitted by Section 7.2(g) that encumber documents and other
property relating to such letters of credit, and (iii) Liens securing
Obligations under any Specified Swap Agreements permitted by Section 7.2(i);

(m)Liens on insurance proceeds in favor of insurance companies granted solely to
secured financed insurance premiums;

(n)Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Group Member or becomes a Subsidiary of a
Group Member or acquired by a Group Member; provided that (i) such Liens were
not created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such



84

--------------------------------------------------------------------------------

Person, and (iii) the applicable Indebtedness or obligation secured by such Lien
is not prohibited under Section 7.2;

(o)the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(p)Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby (as to all Group
Members) $1,000,000 at any one time;

(q)Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

(r)Liens on any earnest money deposits required in connection with a Permitted
Acquisition or consisting of earnest money deposits required in connection with
an acquisition of property not otherwise prohibited hereunder;

(s)Liens securing Indebtedness permitted by Section 7.2(q);

(t)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Group Members in the
ordinary course of business to the extent not prohibited by this Agreement;

(u)Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers of Group Members in the ordinary
course of business;

(v)Liens arising from precautionary Uniform Commercial Code financing statements
or similar filings;

(w)Liens on property subject to any Sale Leaseback Transaction permitted
hereunder;

(x)(A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Group Members, taken as a whole; and

(y)Liens of customers on assets provided as “evaluation systems” in the ordinary
course of business.

7.4Fundamental Changes.  Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a)(i) any Group Member that is not a Loan Party may be merged, amalgamated or
consolidated with or into (A) any Loan Party (provided that a Loan Party shall
be the continuing or surviving Person, or the continuing or surviving Person
shall become a Loan Party substantially contemporaneous with such merger,
amalgamation or consolidation) or (B) any Group Member that is not a Loan Party,
and (ii) any Loan Party may be merged, amalgamated or consolidated with or into
with any other Loan Party (provided that if such merger, amalgamation or
consolidation involves the Borrower, the Borrower shall be the continuing or
surviving Person);



85

--------------------------------------------------------------------------------

(b)(i) any Group Member that is not a Loan Party may Dispose of any or all of
its assets (including upon voluntary liquidation, dissolution or otherwise) (A)
to any other Group Member or (B) pursuant to a Disposition permitted by Section
7.5; and (ii) any Loan Party (other than the Borrower) may Dispose of any or all
of its assets (including upon voluntary liquidation, dissolution or otherwise)
(A) to any other Loan Party or (B) pursuant to a Disposition permitted by
Section 7.5;

(c)any Investment (including, without limitation, any Permitted Acquisition)
expressly permitted by Section 7.8 may be structured as a merger, consolidation
or amalgamation; and

(d)any Subsidiary that is a limited liability company may consummate a Division
as the dividing Person if, immediately upon the consummation of the Division,
the assets of the applicable dividing Person are held by one or more Guarantors.

7.5Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)Dispositions of obsolete, worn out or surplus property in the ordinary course
of business that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower;

(b)Dispositions of Inventory in the ordinary course of business;

(c)Dispositions permitted by Sections 7.4(b)(i)(A) and (b)(ii)(A);

(d)the sale or issuance of the Capital Stock of a Subsidiary of the Borrower (i)
to the Borrower or any other Loan Party, or (ii) by a Subsidiary that is not a
Loan Party to another Subsidiary that is not a Loan Party or (iii) in connection
with any transaction that does not result in a Change of Control;

(e)the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f)the non-exclusive licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;

(g)the Disposition of property (i) from any Loan Party to any other Loan Party,
and (ii) from any Group Member (which is not a Loan Party) to any other Group
Member; provided that in each case in which there is a Lien over the relevant
property in favor of the Administrative Agent in advance of the Disposition, an
equivalent Lien will be granted to the Administrative Agent by the Group Member
which acquires the property;

(h)Dispositions of property subject to a Casualty Event;

(i)leases or subleases of real property;

(j)the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(k)any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower



86

--------------------------------------------------------------------------------

determines in good faith is desirable in the conduct of its business and not
materially disadvantageous to the interests of the Lenders;

(l)Dispositions of equipment or real estate to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property and (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

(m)any Disposition of the Sam Fonzo Property; provided, that any Disposition
made pursuant to this clause (m) shall be made in good faith on an arm’s length
basis for fair market value;

(n)Dispositions of other property having a book value not to exceed $5,000,000
in the aggregate for any fiscal year of the Borrower, provided that at the time
of any such Disposition, no Event of Default shall have occurred and be
continuing or would result from such Disposition; provided, however, that any
Disposition made pursuant to this clause (n) shall be made in good faith on an
arm’s length basis for fair market value; and

(o)Restricted Payments permitted by Section 7.6, Investments (including, without
limitation, any Permitted Acquisition) permitted by Section 7.8 and Liens
permitted by Section 7.3.

7.6Restricted Payments.  Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, pay any earn-out payment, seller
debt or deferred purchase price payments, declare or pay any dividend (other
than dividends payable solely in Capital Stock (other than Disqualified Stock)
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that so long as no Event of Default shall have occurred and
be continuing at the time of any action described below or would immediately
result therefrom:

(a)any Group Member may make Restricted Payments to any Loan Party and any Group
Member that is not a Loan Party may make Restricted Payments to any other Group
Member;

(b)each Loan Party may, (i) purchase Capital Stock from present or former
officers, directors, employees, consultants, advisors, or other service
providers of any Group Member upon the death, disability or termination of
employment of such officer, director, employee, consultant, advisor, or service
provider; provided that the aggregate amount of payments made under this clause
(i) shall not exceed $1,000,000 during any fiscal year of the Borrower, and (ii)
declare and make dividend payments or other distributions payable solely in
Capital Stock (other than Disqualified Stock) of the Borrower;

(c)any Group Member may make Restricted Payments so long as (i) the aggregate
amount of (A) all such Restricted Payments made in any fiscal year of the Group
Members plus (B) the aggregate consideration (excluding Capital Stock of the
Borrower that is not Disqualified Stock, but including earn-out payments, seller
debt payments or deferred purchase price payments unless repayable with Capital
Stock of the Borrower that is not Disqualified Stock) paid for all Permitted
Acquisitions in any fiscal year of the Group Members, shall not exceed (X)
$25,000,000 if the Consolidated Senior Leverage is greater than or equal to
2.00:1.00 and (Y) $50,000,000 if the Consolidated Senior Leverage is less than
2.00:1.00, in each case of the foregoing items (X) and (Y), calculated on a pro
forma basis after giving effect to such Permitted Acquisition or Restricted
Payment, as applicable, as for the most recent determination period for which
financial statements are internally available and have been delivered to the



87

--------------------------------------------------------------------------------

Administrative Agent and (ii) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.1 as for the most recent
determination period for which financial statements are internally available and
have been delivered to the Administrative Agent after giving effect to such
payment;

(d)each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its Capital Stock (other than Disqualified Stock); provided
that any such issuance is otherwise permitted hereunder (including by
Section 7.5(d));

(e)(i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and (ii)
each Group Member may make repurchases of Capital Stock deemed to occur upon the
withholding of a portion of the Capital Stock issued, granted or awarded to a
current or former officer, director, employee or consultant to pay for the taxes
payable by such Person upon such issuance, grant or award (or upon vesting
thereof);

(f)each Group Member may deliver its common Capital Stock upon conversion of any
convertible Indebtedness having been issued by the Borrower; provided that such
Indebtedness is otherwise permitted by Section 7.2; and

(g)each Group Member may make payments in respect of Subordinated Indebtedness
to the extent permitted by the applicable subordination agreement or
subordination terms in respect thereof.

7.7[Reserved].

7.8Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)Investments in cash and Cash Equivalents and any Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved in writing
by the Administrative Agent;

(c)Guarantee Obligations permitted by Section 7.2;

(d)loans and advances to employees, officers, consultants and directors of any
Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for all Group
Members not to exceed $1,000,000 at any one time outstanding;

(e)Investments existing on the Closing Date and set forth on Schedule 7.8 to the
Disclosure Letter;

(f)intercompany Investments by (i) any Loan Party in any other Loan Party, (ii)
any Group Member that is not a Loan Party in any other Group Member and (iii)
any Loan Party in any Group Member that is not a Loan Party to the extent either
(A) both (x) no Event of Defaults exists or would immediately result therefrom,
and (y) all such Investments made pursuant to this clause (f)(iii)(A) shall be
limited to $2,500,000 in any fiscal year of the Group Members or (B) arising
from customary transfer pricing or cost-plus services agreements entered into in
the ordinary course of business and on terms that



88

--------------------------------------------------------------------------------

are, when taken as a whole and in the good faith judgment of the Borrower, no
less favorable to the Loan Parties than would be obtained in arm’s length
transactions with a nonaffiliated third party;

(g)Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(h)Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(i)Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;

(j)so long as no Event of Default exists at the time of such Investment or
immediately after giving effect thereto, in addition to Investments otherwise
expressly permitted by this Section 7.8, any Investments in an aggregate amount
not to exceed $2,500,000 in any fiscal year of the Group Members;

(k)deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(l)the licensing or contribution of Intellectual Property pursuant to joint
marketing or joint venture arrangements with other Persons in the ordinary
course of business;

(m)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5, to the extent not exceeding the limits
specified therein with respect to the receipt of non-cash consideration in
connection with such Dispositions;

(n)purchases or other acquisitions by any Group Member of the Capital Stock in a
Person that, upon the consummation thereof, will be a Subsidiary (including as a
result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition consummated pursuant to this Section 7.8(n):

(i)the newly-created or acquired Subsidiary (or assets acquired in connection
with such asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business
permitted by Section 7.17;

(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)to the knowledge of any Loan Party, no Loan Party shall, as a result of or
in connection with any such purchase or acquisition, assume or incur any direct
or contingent liabilities (whether relating to environmental, tax, litigation or
other matters) that, as of the date of such purchase or acquisition, could
reasonably be expected to result in the existence or incurrence of a Material
Adverse Effect;



89

--------------------------------------------------------------------------------

(iv)the Borrower shall give the Administrative Agent at least ten (10) Business
Days’ prior written notice of any such purchase or acquisition;

(v)the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

(vi)any such newly-created or acquired Subsidiary, or the Loan Party that is the
acquirer of assets in connection with an asset acquisition, shall comply or be
prepared to comply with the requirements of Section 6.12, except to the extent
compliance with Section 6.12 is prohibited by pre-existing Contractual
Obligations or Requirements of Law binding on such Subsidiary or its properties;

(vii)(A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing or would immediately result from such Permitted
Acquisition (other than in connection with a Limited Condition Acquisition, in
which case there shall be (x) no Default or Event of Default as of the LCA Test
Date and (y) no Event of Default under Section 8.1(a) or (f) immediately before
and immediately after giving effect to any such purchase or other acquisition)
and (B) immediately after giving effect to such purchase or other acquisition,
the Group Members shall be in compliance with each of the covenants set forth in
Section 7.1, based upon financial statements delivered to the Administrative
Agent which give effect, on a Pro Forma Basis, to such acquisition or other
purchase (which shall be calculated in accordance with Section 1.4 in the case
of a Limited Condition Acquisition);

(viii)no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);

(ix)such purchase or acquisition shall not constitute an Unfriendly Acquisition;

(x)(A) the aggregate amount of the consideration (excluding Capital Stock of the
Borrower that is not Disqualified Stock, but including earn-out payments, seller
debt payments or deferred purchase price payments unless repayable with Capital
Stock of the Borrower that is not Disqualified Stock) paid by such Group Member
in connection with (x) all particular Permitted Acquisitions consummated from
and after the Closing Date and (y) all Restricted Payments permitted to be made
pursuant to Section 7.6(c) from and after the Closing Date, shall not exceed (1)
$25,000,000 in any fiscal year of the Group Members if the Consolidated Senior
Leverage is greater than or equal to 2.00:1.00, (2) $50,000,000 in any fiscal
year of the Group Members if the Consolidated Senior Leverage is less than equal
to 2.00:1.00, in each case of the foregoing items (1) and (2), subject to
Section 1.4, calculated on a pro forma basis after giving effect to such
Permitted Acquisition or Restricted Payment, as applicable, as for the most
recent determination period for which financial statements are internally
available and have been delivered to the Administrative Agent;

(xi)each such purchase or acquisition is of a Person organized under the laws of
the United States and engaged in business activities primarily conducted within
the United States other than Permitted Acquisitions for which the aggregate
amount of the consideration (excluding  Capital Stock of the Borrower that is
not Disqualified Stock, but including earn-out payment, seller debt or deferred
purchase price payments unless repaid with Capital Stock of the Borrower that is
not Disqualified Stock) paid by the Group Members is less than $10,000,000; and

(xii)the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated



90

--------------------------------------------------------------------------------

(or such later date as is agreed by the Administrative Agent in its sole
discretion), a certificate of a Responsible Officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this definition have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition;

(o)Investments consisting of the Capital Stock of any Group Member owned by any
Group Member;

(p)Investments consisting of advances to employees, officers or directors
relating to the purchase of equity securities of Borrower or its Subsidiaries
pursuant to employee stock purchase plans or agreement approved by the board of
directors or management of the applicable Group Members in an aggregate amount
not to exceed $250,000 in any fiscal year of the Group Members;

(q)Consolidated Capital Expenditures including capital expenditures excluded
from the definition thereof; and

(r)Investments consisting of loans made in lieu of Restricted Payments otherwise
permitted to be made as Restricted Payments pursuant to Section 7.6; provided,
the principal amount of any such loans shall reduce dollar-for-dollar the
amounts that would otherwise be permitted to be paid for such purpose in the
form of Restricted Payments pursuant to such Section 7.6, if applicable.

Notwithstanding anything herein to the contrary, no Group Member shall
consummate an Unfriendly Acquisition.

7.9ERISA.  The Borrower shall not, and shall not permit any of its ERISA
Affiliates to:  (a) terminate any Pension Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any ERISA Affiliate, (c) make a complete or partial withdrawal
(within the meaning of ERISA Section 4201) from any Multiemployer Plan so as to
result in any material liability to the Borrower or any ERISA Affiliate,
(d) except as required by law, enter into any new Pension Plan or Multiemployer
Plan or modify any existing Pension Plan or Multiemployer Plan so as to increase
its obligations thereunder which could be reasonably likely to result in
material liability to any ERISA Affiliate or  permit the present value of all
nonforfeitable accrued benefits under any Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Plan) materially to exceed the fair
market value of Plan assets allocable to such benefits, all determined as of the
most recent valuation date for each such Plan, or (e) engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by the Administrative Agent or any Lender of any of its rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code with respect to a Plan.

7.10Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments.  (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that could reasonably be expected to be otherwise materially
adverse to any Lender or any other Secured Party; or  (b) other than pursuant to
any refinancing or replacement of Indebtedness permitted by Section 7.2, amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity or increase the amount of any payment of
principal



91

--------------------------------------------------------------------------------

thereof or the rate of interest thereon or shorten any date for payment of
interest thereon or that would be materially adverse to any Lender or any other
Secured Party.

7.11Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction (a) (i) is otherwise
permitted under this Agreement, (ii) in the ordinary course of business of the
relevant Group Member, and (iii) upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, (b) is a
Restricted Payment permitted by Section 7.6, (c) relates to reasonable and
customary indemnification arrangements, employee benefits, compensation
arrangements (including equity-based compensation and bonuses), and
reimbursement of expenses of employees, consultants, officers, and directors, in
each case, approved by the board of directors or management of the Group
Members, or (d) is a transaction relating to the issuance of equity (other than
Disqualified Stock).

7.12Sale Leaseback Transactions.  Enter into any Sale Leaseback Transaction,
except in connection with transactions that would be permitted under Sections
7.2(e) and 7.3(g).

7.13Swap Agreements.  Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure, or (b) effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Group Member.

7.14Accounting Changes.  Make any change in its (a) accounting policies or
reporting practices, except as required by or permitted under GAAP, or (b)
fiscal year.

7.15Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements, (d) any agreement in effect at the time any Subsidiary becomes
a Subsidiary of a Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary or, in any such
case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (d), (f), (g), (l), (m), (n), (o), and (s) or
any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreements (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

7.16Clauses Restricting Subsidiary Distributions.  Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such



92

--------------------------------------------------------------------------------

encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with a Disposition permitted hereby of all or substantially all of
the Capital Stock or assets of such Subsidiary, (iii) customary restrictions on
the assignment of leases, licenses and other agreements, (iv) restrictions
imposed by any agreement relating to purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby, (v) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Borrower, so long as such agreement applies
only to such Subsidiary, was not entered into solely in contemplation of such
Person becoming a Subsidiary or, in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement is not
as a whole materially less favorable to such Subsidiary, (vi) customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person, (vii) restrictions on the transfer of any asset pending the
close of the sale of such asset and customary restrictions contained in purchase
agreements and acquisition agreements (including by way of merger, acquisition
or consolidation), to the extent in effect pending the consummation of such
transaction, (viii) customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Foreign Subsidiary, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Group Members to meet their ongoing obligations under the Loan Documents,
(ix) applicable law, (x) restrictions on cash or other deposits or net worth
imposed under agreements entered into in the ordinary course of business, (xi)
provisions in joint venture agreements and other similar agreements (including
equity holder agreements) relating to such joint venture or its members or
entered into in the ordinary course of business or (xii) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Sections 7.3(c), (d), (f), (g), (l), (m), (n), (o), and (s)
(provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).

7.17Lines of Business.  Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Group Members are engaged
on the date of this Agreement or that are reasonably related, ancillary,
complementary or incidental thereto and reasonable extension thereof.

7.18Designation of other Indebtedness.  Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable, except to the extent otherwise permitted
hereunder.

7.19[Reserved].

7.20Amendments to Operating Documents and Material Contracts.  (a) Amend or
permit any amendments to any Loan Party’s organizational documents if such
amendment, termination, or waiver would be materially adverse to the
Administrative Agent or the Lenders; or (b) amend or permit any amendments to,
or terminate or waive any provision of, any material Contractual Obligation if
such amendment, termination, or waiver would reasonably be expected to result in
a Material Adverse Effect.

7.21Use of Proceeds.  Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X



93

--------------------------------------------------------------------------------

of the Board; (b) to finance an Unfriendly Acquisition; (c) to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or
otherwise) of Sanctions (or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity
in violation of the foregoing); or (d) for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions.

7.22[Reserved].

7.23Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.

SECTION 8

EVENTS OF DEFAULT

8.1Events of Default.  The occurrence of any of the following shall constitute
an Event of Default:

(a)the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)any Loan Party shall default in the observance or performance of any
agreement contained in, Section 5.3, Section 6.1, Section 6.2, clause (i) or
(ii) of Section 6.5(a) (with respect to a Loan Party), Section 6.6(b),
Section 6.8(a), Section 6.10, Section 6.16 or Section 7 of this Agreement; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days thereafter; or

(e)(i) any Group Member (other than any Immaterial Subsidiary) shall (A) default
in making any payment of any principal of any Indebtedness (including any
Guarantee Obligation, but excluding the Loans) on the scheduled or original due
date with respect thereto; (B) default in making any



94

--------------------------------------------------------------------------------

payment of any interest, fees, costs or expenses on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; (C) default in making any payment or delivery
under any such Indebtedness constituting a Swap Agreement beyond the period of
grace, if any, provided in such Swap Agreement; or (D) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (1) cause, or to permit the
holder or beneficiary of, or, in the case of any such Indebtedness constituting
a Swap Agreement, counterparty under, such Indebtedness (or a trustee or agent
on behalf of such holder, beneficiary, or counterparty) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (2) to cause, with the
giving of notice if required, any Group Member to purchase, redeem, mandatorily
prepay or make an offer to purchase, redeem or mandatorily prepay such
Indebtedness prior to its stated maturity; provided that, unless such
Indebtedness constitutes a Specified Swap Agreement, a default, event or
condition described in clauses (i)(A), (B),  (C), or (D) of this Section 8.1(e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in any of clauses
(i)(A), (B), (C), or (D) of this Section 8.1(e) shall have occurred with respect
to Indebtedness, the outstanding principal amount (and, in the case of Swap
Agreements, other than Specified Swap Agreements, the Swap Termination Value) of
which, individually or in the aggregate for all such Indebtedness, exceeds
$5,000,000; or (ii) any default or event of default (however designated, beyond
the period of grace, if any, shall occur with respect to any Subordinated
Indebtedness of any Group Member of which, individually or in the aggregate for
all such Subordinated Indebtedness, exceeds $1,000,000; or

(f)(i)  any Group Member (other than any Immaterial Subsidiary) shall commence
any case, proceeding or other action (a) under any Debtor Relief Law seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member (other than any
Immaterial Subsidiary) any case, proceeding or other action of a nature referred
to in clause (i) above that (x) results in the entry of an order for relief or
any such adjudication or appointment or (y) remains undismissed, undischarged or
unbonded for a period of 60 days (provided that, during such 60 day period, no
Loan shall be advanced or Letters of Credit issued hereunder); or (iii) there
shall be commenced against any Group Member (other than any Immaterial
Subsidiary) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loan shall be advanced or Letters of Credit issued hereunder);
or (iv) any Group Member (other than any Immaterial Subsidiary) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member (other than any Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g)there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $5,000,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans



95

--------------------------------------------------------------------------------

(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities) which exceeds $5,000,000; or

(h)there is entered against any Group Member (other than any Immaterial
Subsidiary) (i) one or more final judgments or orders for the payment of money
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$5,000,000 or more, or (ii) one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 45 days from the entry thereof; or

(i)(i)any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(ii)any court order enjoins, restrains or prevents a Loan Party from conducting
all or any material part of its business that has, or could reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect; or

(j)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)a Change of Control shall occur; or

(l)any of the Governmental Approvals necessary for any of the Group Members to
operate its respective business shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term that has, or could reasonably be expected to have, a Material
Adverse Effect, or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (x) has, or could
reasonably be expected to have, a Material Adverse Effect, or (y) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
materially adverse effect on the legal qualifications of any such Group Member
to hold any material Governmental Approval in any applicable jurisdiction could
reasonably be expected to have a Material Adverse Effect; or

(m)any Loan Document (including the subordination provisions of any
subordination or intercreditor agreement governing Subordinated Indebtedness)
not otherwise referenced in Section 8.1(i) or (j), at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or the Discharge of Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any liability or obligation under any Loan Document to which it is a
party, or purports to revoke, terminate or rescind any such Loan Document; or

(n)a Material Adverse Effect shall occur.



96

--------------------------------------------------------------------------------

8.2Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b)if such event is any other Event of Default, any of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; (iii) any Cash
Management Bank may terminate any Cash Management Agreement then outstanding and
declare all Obligations then owing by the Loan Parties under any such Cash
Management Agreements then outstanding to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iv) the
Administrative Agent may exercise on behalf of itself, any Cash Management Bank,
the Lenders and the Issuing Lender all rights and remedies available to it, any
such Cash Management Bank, the Lenders and the Issuing Lender under the Loan
Documents.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3.

In addition, (x) the Borrower shall also Cash Collateralize the full amount of
any Swingline Loans then outstanding, and (y) to the extent elected by any
applicable Cash Management Bank, the Borrower shall also Cash Collateralize the
amount of any Obligations in respect of Cash Management Services then
outstanding, which Cash Collateralized amounts shall be applied by the
Administrative Agent to the payment of all such outstanding Cash Management
Services, and any unused portion thereof remaining after all such Cash
Management Services shall have been fully paid and satisfied in full shall be
applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.

(c)After all such Letters of Credit and Cash Management Agreements shall have
been terminated, expired or fully drawn upon, as applicable, and all amounts
drawn under any such Letters of Credit shall have been reimbursed in full and
all other Obligations of the Borrower and the other Loan Parties (including any
such Obligations arising in connection with Cash Management Services) shall have
been paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.



97

--------------------------------------------------------------------------------

8.3Application of Funds.  After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender ((including any Letter
of Credit Fronting Fees and Issuing Lender Fees), and any Qualified Counterparty
and any applicable Cash Management Bank (in its respective capacity as a
provider of Cash Management Services), and the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Lender, and amounts payable under Sections 2.19, 2.20
and 2.21), in each case, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest in respect of any Cash Management
Services and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Cash Management Agreements, in each case, ratably among the Lenders, any
applicable Cash Management Bank (in its respective capacity as a provider of
Cash Management Services), and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Cash Management
Agreements, in each case, ratably among the Lenders, any applicable Cash
Management Bank (in its respective capacity as a provider of Cash Management
Services), and any applicable Qualified Counterparties, in each case, ratably
among them in proportion to the respective amounts described in this clause
Fifth and payable to them;

Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Seventh, for the account of any applicable Qualified Counterparty and any
applicable Cash Management Bank, to any settlement amounts, payment amounts and
other termination payment obligations under any Specified Swap Agreements and
Cash Management Agreements not paid pursuant to clause Fifth and to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements and Cash Management Services, in each case, ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;



98

--------------------------------------------------------------------------------

Eight, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Eight and
payable to them;

Last, the balance, if any, after the Discharge of Obligations, to the Borrower
or as otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1Appointment and Authority.

(a)Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b)The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders, the Issuing Lender, and the Swingline Lender, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or obligations, except those expressly set forth herein and in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(c)The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty and provider of Cash
Management Services) hereby irrevocably (i) authorizes the Administrative Agent
to enter into all other Loan Documents, as applicable, including the Guarantee
and



99

--------------------------------------------------------------------------------

Collateral Agreement and any Subordination Agreements, and (ii) appoints and
authorizes the Administrative Agent to act as the agent of the Secured Parties
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  The
Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.2
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Section 9 and Section 10
(including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto.  Without limiting the generality of
the foregoing, the Administrative Agent is further authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.

9.2Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with bad faith, gross negligence or willful misconduct in the selection of
such sub agents.

9.3Exculpatory Provisions.  The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a)be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information



100

--------------------------------------------------------------------------------

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by any Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4Reliance by Administrative Agent.  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

9.5Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The



101

--------------------------------------------------------------------------------

Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their Affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or Affiliates.

9.7Indemnification.  Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s bad faith, gross negligence or willful
misconduct, and that with respect to such unpaid amounts owed to any Issuing
Lender or Swingline Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Revolving Percentage
(determined as



102

--------------------------------------------------------------------------------

of the time that the applicable unreimbursed expense or indemnity payment is
sought).  The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

9.8Agent in Its Individual Capacity.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9Successor Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between



103

--------------------------------------------------------------------------------

the Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

9.10Collateral and Guaranty Matters.

(a)The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(i)to release any Lien on any Collateral or other property granted to or held by
the Administrative Agent under any Loan Document (A) upon the Discharge of
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, or (C) subject to Section 10.1, if approved, authorized or ratified in
writing by the Required Lenders;

(ii)to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3 (g) and (i); and

(iii)to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this Section
9.10.

(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(c)Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations (including any such guaranty provided by
the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding.  In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Secured Party may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
such Secured Party (but not any Lender or Lenders in its or their respective



104

--------------------------------------------------------------------------------

individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions.  In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Cash Management
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement.  By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement, any Secured Party
that is a Cash Management Bank or a Qualified Counterparty shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and to have agreed to be bound by the
Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

9.11Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable and documented
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12No Other Duties, etc.  Anything herein to the contrary notwithstanding, the
Lead Arranger listed on the cover page hereof shall not have any powers, duties
or responsibilities under this Agreement



105

--------------------------------------------------------------------------------

or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender, the Issuing Lender or the Swingline Lender
hereunder.

9.13Cash Management Bank and Qualified Counterparty Reports.  Each Cash
Management Bank and each Qualified Counterparty agrees to furnish to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, with a summary of all Obligations in respect of Cash Management
Services and/or Specified Swap Agreements, as applicable, due or to become due
to such Cash Management Bank or Qualified Counterparty, as applicable.  In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Cash Management Bank
or Qualified Counterparty (in its capacity as a Cash Management Bank or
Qualified Counterparty and not in its capacity as a Lender) unless the
Administrative Agent has received written notice thereof from such Cash
Management Bank or Qualified Counterparty and if such notice is received, the
Administrative Agent shall be entitled to assume that the only amounts due to
such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.

9.14Survival.  This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

10.1Amendments and Waivers.

(a)Neither this Agreement, any other Loan Document (other than any L/C Related
Document), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that no amendment or modification of
defined terms used in the financial covenants in this Agreement or waiver of any
Default or Event of Default or the right to receive interest at the Default Rate
shall constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case, without the written consent of each Lender directly
affected thereby (except that no waiver of any Overadvance repayment shall be
considered such an extension); (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
value of the guarantees (taken as a whole) of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (D) (i) amend, modify or waive the pro rata
requirements of Section 2.18 or any other provision of the Loan Documents
requiring pro rata treatment of the Lenders in a manner that adversely affects
Revolving Lenders without the written consent of each Revolving Lender or
(ii) amend, modify or waive the pro rata requirements of Section 2.18 or any
other provision of the Loan



106

--------------------------------------------------------------------------------

Documents requiring pro rata treatment of the Lenders in a manner that adversely
affects the L/C Lenders without the written consent of each L/C Lender;
(E) [reserved]; (F) amend, modify or waive any provision of Section 9 without
the written consent of the Administrative Agent; (G) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (H) amend, modify or waive any provision of Section 3 without the
written consent of the Administrative Agent, the Issuing Lender and each Lender;
or (I) (i) amend or modify the application of payments set forth in Section 8.3
in a manner that adversely affects Revolving Lenders without the written consent
of each affected Revolving Lender, (ii) amend or modify the application of
payments set forth in Section 8.3 in a manner that adversely affects L/C Lenders
without the written consent of the L/C Lenders, or (iii) amend or modify the
application of payments provisions set forth in Section 8.3 in a manner that
adversely affects the Issuing Lender, any Cash Management Bank or any Qualified
Counterparty, as applicable, without the written consent of the Issuing Lender,
such Cash Management Bank or any such Qualified Counterparty, as applicable.
 Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent, the Issuing Lender, each Cash Management
Bank, each Qualified Counterparty, and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.  Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C-Related Documents without the consent of the Administrative
Agent or any other Lender and the Issuing Lender, Administrative Agent and the
Borrower may make customary technical amendments if any Letter of Credit shall
be issued hereunder in a currency other than U.S. Dollars.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(b)Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower requests that this Agreement or any of the other
Loan Documents be amended or otherwise modified in a manner which would require
the consent of all of the Lenders and such amendment or other modification is
agreed to by the Borrower, the Required Lenders and the Administrative Agent,
then, with the consent of the Borrower, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document may be amended
without the consent of the Lender or Lenders who are unwilling to agree to such
amendment or other modification (each, a “Minority Lender”), to provide for:

(i)the termination of the Commitment of each such Minority Lender;

(ii)the assumption of the Loans and Commitment of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii)the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.



107

--------------------------------------------------------------------------------

(c)Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrower, (i) to add one or more
additional credit facilities to this Agreement and to permit all such additional
extensions of credit and all related obligations and liabilities arising in
connection therewith and from time to time outstanding thereunder to share
ratably (or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders.

(d)Notwithstanding any provision herein to the contrary, any Cash Management
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

(e)Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Cash Management Bank and no Qualified Counterparty shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of Cash Management Services or Specified
Swap Agreements or Obligations owing thereunder, nor shall the consent of any
such Cash Management Bank or Qualified Counterparty, as applicable, be required
for any matter, other than in their capacities as Lenders, to the extent
applicable.

(f)Notwithstanding any other provision herein to the contrary, no consent of any
Lender (or other Secured Party other than the Administrative Agent) shall be
required to effectuate any amendment to implement any Increase permitted by
Section 2.27.

(g)The Administrative Agent may, with the consent of the Loan Parties only,
amend, modify or supplement this Agreement or any of the Loan Documents to cure
any omission, mistake or defect.

10.2Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:





108

--------------------------------------------------------------------------------

Borrower:

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, MA 01915

Attention:  Kevin J. Brewer, CFO

Telephone No.: 978-787-9551

E-Mail: kevin.brewer@axcelis.com

with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Attention: Megan Gates, Esq.

One Financial Center

Boston, Massachusetts 02111

Telephone No.: (617) 348-444

E-Mail: mngates@mintz.com

Administrative Agent:

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, MA 02466

Attn: Frank Groccia

E-Mail: FGroccia@svb.com

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

200 Clarendon Street

Boston, Massachusetts 02116

Attention:  Charles W. Stavros, Esq.

E-Mail: Cstavros@mofo.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(a)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or any Loan Party may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.



109

--------------------------------------------------------------------------------

(b)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(c) (i)Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

10.3No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary outside legal counsel for the Administrative Agent
and, if necessary or appropriate, one local counsel in each relevant
jurisdiction), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable and documented fees, charges and disbursements of one primary outside
counsel and, if necessary or appropriate, one local counsel in each relevant
jurisdiction, for the Administrative Agent and the Lenders, taken as a whole
 (and, in the case of a conflict of interest, additional counsel, as
appropriate), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan



110

--------------------------------------------------------------------------------

Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued or participated in hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one counsel and, if necessary or appropriate, one local
counsel in each relevant jurisdiction, for the Administrative Agent and the
Lenders, taken as a whole  (and, in the case of a conflict of interest,
additional counsel, as appropriate)), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Group Members, or any Environmental Liability related in any way to the
Group Members, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Aggregate Exposure Percentage at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in



111

--------------------------------------------------------------------------------

connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Sections 2.1, 2.4 and 2.20(e).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable promptly after
demand therefor.

(f)Survival.  Each party’s obligations under this Section shall survive the
Discharge of Obligations.

10.6Successors and Assigns; Participations and Assignments.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which, for purposes of this Section
10.6, shall include any Cash Management Bank and any Qualified Counterparty,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
Section 10.6(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and



112

--------------------------------------------------------------------------------

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x)  an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Revolving Commitment; and

(C)  the consent of the Issuing Lender and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v)No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).



113

--------------------------------------------------------------------------------

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent,



114

--------------------------------------------------------------------------------

the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.20(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1).
 The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered by such
Participant to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.23 as if it were an assignee under Section 10.6(b); and
(B) shall not be entitled to receive any greater payment under Sections 2.19 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Requirement of Law that occurs
after the Participant acquired the applicable participation.  Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.23 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g)Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and



115

--------------------------------------------------------------------------------

Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).

10.7Adjustments; Set-off.

(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.



116

--------------------------------------------------------------------------------

10.8Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the Discharge
of Obligations.

10.9Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Electronic Execution of Assignments.

(a)This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of an original
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.

(b)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.



117

--------------------------------------------------------------------------------

10.12Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ANY CLAIM,
CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN CONTRACT,
TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.  This Section 10.13 shall survive the
Discharge of Obligations.

10.14Submission to Jurisdiction; Waivers.  Each party hereto hereby irrevocably
and unconditionally:

(a)agrees that all disputes, controversies, claims, actions and other
proceedings involving, directly or indirectly, any matter in any way arising out
of, related to, or connected with, this Agreement, any other Loan Document, any
contemplated transactions related hereto or thereto, or the relationship between
any Loan Party, on the one hand, and the Administrative Agent or any Lender or
any other Secured Party, on the other hand, and any and all other claims of the
Borrower or any other Group Member against the Administrative Agent or any
Lender or any other Secured Party of any kind, shall be brought only in a state
court located in the Borough of Manhattan, or, to the extent permitted by law,
in a federal court sitting in the Borough of Manhattan; provided that nothing in
this Agreement shall be deemed to operate to preclude the Administrative Agent
or any Lender or any other Secured Party from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender or any other Secured Party, to the
extent permitted by law.  Each party hereto and the Borrower, on behalf of
itself and each other Loan Party (i) expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court and to
the selection of any referee referred to below, (ii) hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court, and (iii) agrees that
it shall not file any motion or other application seeking to change the venue of
any such suit or other action.  Each party hereto and the Borrower, on behalf of
itself and each other Loan Party, hereby waives personal service of any summons,
complaints, and other process issued in any such action or suit and agrees that
service of any such summons, complaints, and other process may be made by
registered or certified mail addressed to the applicable recipient at the
address set forth in Section 10.2 of this Agreement and that service so made
shall be deemed completed upon the earlier to occur of the Borrower’s actual
receipt thereof or three days after deposit in the U.S. mails, proper postage
prepaid;

(b)WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN CONTRACT, TORT,
OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY AND
THEREBY, AMONG ANY OF THE PARTIES HERETO AND THERETO.  THIS WAIVER IS A MATERIAL



118

--------------------------------------------------------------------------------

INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  THE BORROWER HAS REVIEWED THIS WAIVER WITH ITS COUNSEL; and

(c)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15Acknowledgements.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)in connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower, on behalf of each Group Member,
acknowledges and agrees that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and any Affiliate
thereof, and the Lenders and any Affiliate thereof are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective applicable Affiliates (collectively, solely for purposes of this
Section 10.15, the “Lenders”), on the other hand, (B) each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, its Affiliates, each
Lender and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, its Affiliates, any Lender nor any of
their Affiliates has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, its Affiliates, the Lenders and
their Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, its
Affiliates, any Lender nor any of their Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Administrative Agent, its Affiliates, each Lender
and any of their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Group Members and the Lenders.

10.16Releases of Guarantees and Liens.

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action



119

--------------------------------------------------------------------------------

requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.

(b)Upon the Discharge of Obligations, the Collateral (other than any cash
collateral securing any Specified Swap Agreements, any Cash Management Services
or outstanding Letters of Credit) shall be released from the Liens created by
the Security Documents and Cash Management Agreements (other than any Cash
Management Agreements used to Cash Collateralize any Obligations arising in
connection with Cash Management Agreements), and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents and Cash Management Agreements
(other than any Cash Management Agreements used to Cash Collateralize any
Obligations arising in connection with Cash Management Agreements) shall
terminate, all without delivery of any instrument or performance of any act by
any Person; provided that the Administrative Agent agrees upon such termination
to promptly deliver to the Borrower, at the Borrower’s sole cost and expense,
any Collateral in the possession of the Administrative Agent, UCC-3 termination
statements, releases of Intellectual Property security instruments, discharges
of existing Mortgages (if any), and other release and termination documents as
are reasonably requested by such Borrower to discharge the Liens on the
Collateral created by the Loan Documents.

10.17Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the applicable Administrative Agent or Lender agrees to inform the
Borrower promptly thereof prior to such disclosure to the extent practicable and
not prohibited by law, rule or regulation and to only disclose that Information
necessary to fulfill such legal requirement or respond to such subpoena or legal
process); (d) to any other party hereto; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Group Members or the Facilities or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities; (h) with the consent of the Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower (so long as such
source is not known to such Administrative Agent or such Lender to be bound by
confidentiality obligations to the Borrower or any of its Subsidiaries).  In
addition, the Administrative Agent, the Lenders, and any of their respective
Related Parties, may (A) disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent or the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments; and (B) use any information (not
constituting Information subject to the foregoing confidentiality restrictions)
related to the syndication and arrangement of the credit facilities contemplated



120

--------------------------------------------------------------------------------

by this Agreement in connection with marketing, press releases, or other
transactional announcements or updates provided to investor or trade
publications, including the placement of “tombstone” advertisements in
publications of its choice at its own expense.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

For purposes of this Section, “Information” means all information received from
the Group Members relating to the Group Members or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Group Members; provided that, in the case of information
received from the Group Members  after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.18Automatic Debits.  With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 10.18 shall be deemed a set-off.

10.19Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount



121

--------------------------------------------------------------------------------

of any excess to the Borrower or other Loan Party, as applicable (or to any
other Person who may be entitled thereto under applicable law).

10.20Patriot Act; Other Regulations.  Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Borrower
and each other Loan Party that, pursuant to the requirements of “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and 31 C.F.R. § 1010.230, it is required to obtain, verify and record
information that identifies each Loan Party and certain related parties thereto,
which information includes the names and addresses and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
each Loan Party and certain of their beneficial owners and other officers in
accordance with the Patriot Act and 31 C.F.R. § 1010.230.  The Borrower and each
other Loan Party will, and will cause each of their respective Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and documents and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with “know your customer”
requirements under the PATRIOT Act, 31 C.F.R. § 1010.230 or other applicable
anti-money laundering laws.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;

(b)a conversion of all, or a portion of, such liability into Capital Stock in
such EEA Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such Capital
Stock will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(c)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

[Remainder of page left blank intentionally]





122

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

    

BORROWER:











AXCELIS TECHNOLOGIES, INC.

















By:

/s/ Mary G. Puma













Name:

Mary G. Puma













Title:

President and Chief Executive Officer







--------------------------------------------------------------------------------

    

ADMINISTRATIVE AGENT:











SILICON VALLEY BANK

















By:

/s/ Michael Shuhy













Name:

Michael Shuhy













Title:

Managing Director







--------------------------------------------------------------------------------

    

LENDERS:











SILICON VALLEY BANK,





as Issuing Lender, Swingline Lender and as a Lender











By:

/s/ Michael Shuhy













Name:

Michael Shuhy













Title:

Managing Director









--------------------------------------------------------------------------------

Note on Omitted Exhibits and Schedules



to the Senior Secured Credit Facilities Credit Agreement dated as of July 31,
2020, among Axcelis Technologies, Inc., as the Borrower, the several lenders
from time to time party thereto, and Silicon Valley Bank, as Administrative
Agent, Issuing Lender and Swingline Lender, and as Lead Arranger



as filed with the Securities Exchange Commission (the “Commission”)

on Form 10-Q for the quarter ending September 30, 2020



In accordance with Paragraph (b)(2) of the Instructions to Item 601 of
Regulation S-K issued by the Commission, other than Schedule 1.1A: Commitments,
all of the schedules and exhibits to this Credit Agreement have not been filed
on the basis that they do not contain information which is material to an
investment decision and which is otherwise not disclosed in the agreement,
another exhibit or otherwise in the Form 10-Q to which the Credit Agreement is
an exhibit. Axcelis will furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request. Below is a list of the omitted exhibits
and schedules with a brief description of the document:



List of Omitted Exhibits and Schedules

SCHEDULES

Schedule 1.1B: Existing Letters of Credit

Schedule 4.4: Governmental Approvals, Consents, Authorizations, Filings and
Notices

Schedule 4.15: Subsidiaries

Schedule 4.17: Environmental Matters

Schedule 4.19(a): Financing Statements and Other Filings

Schedule 7.2(d): Existing Indebtedness

Schedule 7.3(f): Existing Liens

Schedule 7.8(e): Existing Investments



EXHIBITS

Exhibit A: Form of Guarantee and Collateral Agreement

Exhibit B: Form of Compliance Certificate

Exhibit C: Form of Secretary’s/Managing Member’s Certificate

Exhibit D: Form of Solvency Certificate

Exhibit E: Form of Assignment and Assumption

Exhibits F-1 – F-4: Forms of U.S. Tax Compliance Certificate

Exhibit G: [Reserved]

Exhibit H-1: Form of Revolving Loan Note

Exhibit H-2: Form of Swingline Loan Note

Exhibit I: [Reserved]

Exhibit J: Form of Collateral Information Certificate

Exhibit K: Form of Notice of Borrowing

Exhibit L: Form of Notice of Conversion/Continuation





2

--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

REVOLVING COMMITMENTS





Lender

Revolving Commitment

Revolving Percentage







Silicon Valley Bank

$40,000,000

100.000000000%

Total

$40,000,000

100.000000000%





L/C COMMITMENT





Lender

L/C Commitment

L/C Percentage







Silicon Valley Bank

$7,000.000

100.000000000%

Total

$7,000,000

100.000000000%





SWINGLINE COMMITMENT





Lender

Swingline Commitment

Exposure Percentage







Silicon Valley Bank

$10,000,000

100.000000000%

Total

$10,000,000

100.000000000%





--------------------------------------------------------------------------------